Exhibit 10.2

 
 

--------------------------------------------------------------------------------



















AMENDED AND RESTATED
CREDIT AGREEMENT
 
between
 
THE MONARCH CEMENT COMPANY
BEAVER LAKE CONCRETE, INC.
CAPITOL CONCRETE PRODUCTS COMPANY, INC.
CITY WIDE CONSTRUCTION PRODUCTS CO.
CONCRETE ENTERPRISES, INC.
CONCRETE MATERIALS, INC.
DODGE CITY CONCRETE, INC.
JOPLIN CONCRETE COMPANY, INC.
KANSAS SAND AND CONCRETE, INC.
KAY CONCRETE MATERIALS CO.
MONARCH CEMENT OF IOWA, INC.
SALINA CONCRETE PRODUCTS, INCORPORATED
SPRINGFIELD READY MIX CO. and
TULSA DYNASPAN, INC.
as Borrowers
 
and
 
BOKF, NA DBA BANK OF OKLAHOMA
as Lender
 
 
 
 
 
February 3, 2012
 










 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS    1    1.01   Defined
Terms                                  1    1.02  Other Interpretive
Provisions                                                        16    1.03
 Accounting Terms                                  17    1.04
 Rounding                        18    1.05  Times of
Day                                  18    1.06  Letter of Credit
Amounts                                             18         ARTICLE II  LOANS
AND LETTERS OF CREDIT   19    2.01  Loans             19    2.02  Use of
Proceeds                                 19    2.03  Advances of Revolving
Loans                                                       19    2.04  Letters
of Credit                                 20    2.05  Interest 22    2.06
 Required Payments 22    2.07  Prepayments 23    2.08  Late Fees 24    2.09
 Evidence of Debt  24    2.10   Payments Generally 24    2.11  Collateral  25  
 2.12  Concerning Joint and Several Liability 25         ARTICLE III
 REPRESENTATIONS AND WARRANTIES 26    3.01  Existence, Qualification and Power 
26    3.02  Authorization; No Contravention 26    3.03  Governmental
Authorization; Other Consents 27    3.04  Binding Effect 27    3.05  Financial
Statements; No Material Adverse Effect 27    3.06  Litigation 28    3.07  No
Default 28    3.08  Ownership of Property; Liens 28    3.09  Environmental
Compliance 28    3.10  Insurance 28    3.11  Taxes 28    3.12  ERISA Compliance
29    3.13  Subsidiaries 29    3.14  Disclosure 29    3.15  Compliance with Laws
30    3.16  Margin Regulations; Investment Company Act 30    3.17  Solvency 30  
 3.18  Business Locations 30    3.19  Labor Matters 30         ARTICLE IV
 AFFIRMATIVE COVENANTS 31

 
i
 
 

--------------------------------------------------------------------------------

   4.01  Financial Statements 31    4.02  Certificates; Other Information 31  
 4.03  Notices 32    4.04  Payment of Obligations 33    4.05  Preservation of
Existence and Rights 33    4.06  Maintenance of Properties 33    4.07
 Maintenance of Insurance 33    4.08  Compliance with Laws 34    4.09  Books and
Records 35    4.10  Inspection Rights 35    4.11  Use of Proceeds 35    4.12
 Additional Subsidiaries 35    4.13  ERISA Compliance 36    4.14  Perfection and
Preservation of Collateral 36         ARTICLE V  NEGATIVE COVENANTS 36    5.01
 Liens 36    5.02  Investments 37    5.03  Indebtedness 38    5.04  Mergers;
Fundamental Changes 38    5.05  Acquisitions 39    5.06  Dispositions 39    5.07
 Restricted Payments 39    5.08  Transactions with Affiliates and Insiders 39  
 5.09  Burdensome Agreements 40    5.10  Capital Expenditures 40    5.11
 Prepayment of Other Indebtedness, Etc. 40    5.12  Organizational Documents;
Fiscal Year, Legal Name, State of Incorporation or Formation and Form of Entity
41    5.13  Sale Leasebacks 41    5.14  Foreign Subsidiaries 41         ARTICLE
VI  FINANCIAL COVENANTS 41    6.01  Minimum Tangible Net Worth Before Other
Comprehensive Income 41    6.02  Minimum Tangible Net Worth After Other
Comprehensive Income 41         ARTICLE VII  CONDITIONS PRECEDENT 41    7.01
 Conditions to Closing 41    7.02  Conditions to all Credit Extensions 43      
  ARTICLE VIII  EVENTS OF DEFAULT 44    8.01  Events of Default 44    8.02
 Remedies Upon Event of Default 46    8.03  Application of Funds 47    8.04
 Marshalling; Waivers 47         ARTICLE IX  EXPENSES AND INDEMNITY 48

 
ii
 
 

--------------------------------------------------------------------------------

 

   9.01  Cost and Expenses 48    9.02  Indemnification 48    9.03   Increased
Cost and Reduced Return; Capital Adequacy 49    9.04  Taxes 49    9.05  Matters
Applicable to all Requests for Compensation 50    9.06  Payments 50    9.07
 Survival  50         ARTICLE X  [INTENTIONALLY OMITTED.]  50         ARTICLE XI
 MISCELLANEOUS 50    11.01  Amendments 50    11.02  Notices and Other
Communications; Facsimile Copies 50    11.03  No Waiver; Cumulative Remedies 51
   11.04  Right of Setoff  52    11.05  Successors and Assigns 52    11.06
 Participations 52    11.07  Confidential Information 52    11.08  Set-off  53  
 11.09  Waiver of Consequential and Punitive Damages 53    11.10  Counterparts;
Integration; Effectiveness; Amendment and Restatement 53    11.11  Survival of
Representations and Warranties 53    11.12  Severability 54    11.13  GOVERNING
LAW; JURISDICTION; ETC 54    11.14  WAIVER OF RIGHT TO TRIAL BY JURY 54    11.15
 Borrower Representative 55    11.16  Release 55    11.17  Ratification and
Affirmation 55    11.18  USA PATRIOT Act Notice 55

 
 
iii
 
 

--------------------------------------------------------------------------------

 
 
 
 

 SCHEDULES            Schedule 3.10    Insurance  Schedule 3.18(a)    Locations
of Inventory  Schedule 3.18(b)    Location of Chief Executive Office, Etc.
 Schedule 3.18(c)    Changes in Legal Names, State of Formation and Structure
 Schedule 5.01    Existing Liens  Schedule 5.02    Existing Investments
 Schedule 5.03    Existing Indebtedness              EXHIBITS            Exhibit
A    Form of Loan Notice  Exhibit B    Form of Term Note  Exhibit C     Form of
Revolving Note  Exhibit D     Form of Security Agreement  Exhibit E    Form of
Compliance Certificate  Exhibit F    Form of Joinder Agreement  Exhibit G  
 Form of Pledge Agreement

 
 
 
 
 
iv
 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT is made and entered into on February
3, 2012, by and between THE MONARCH CEMENT COMPANY, a Kansas corporation
("Monarch"), BEAVER LAKE CONCRETE, INC., an Arkansas corporation, CAPITOL
CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation, CITY WIDE CONSTRUCTION
PRODUCTS CO., a Missouri corporation, CONCRETE ENTERPRISES, INC., a Kansas
corporation, CONCRETE MATERIALS, INC., a Kansas corporation, DODGE CITY
CONCRETE, INC., a Kansas corporation, JOPLIN CONCRETE COMPANY, INC., a Missouri
corporation, KANSAS SAND AND CONCRETE, INC., a Kansas corporation, KAY CONCRETE
MATERIALS CO., a Missouri corporation, MONARCH CEMENT OF IOWA, INC., an Iowa
corporation, SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas corporation,
SPRINGFIELD READY MIX CO., a Missouri corporation, and TULSA DYNASPAN, INC., an
Oklahoma corporation (collectively, the "Borrowers"), and BOKF, NA DBA BANK OF
OKLAHOMA (successor to Bank of Oklahoma, National Association) (the "Lender").
 
RECITALS
 
A.           Monarch and the Lender are parties to that certain Agreement dated
January 1, 2001, as amended on December 31, 2002, December 31, 2003, December
31, 2004, January 1, 2006, December 31, 2006, December 31, 2007, December 31,
2008, December 31, 2009, December 31, 2010, and December 31, 2011 (as amended,
the "Existing Credit Agreement"), pursuant to which the Lender established in
favor of Monarch a $17,825,569.45 term loan and a revolving line of credit in
the maximum principal amount of $15,000,000.
 
B.           Monarch has requested that the revolving line of credit established
under the Existing Credit Agreement be renewed and extended for an additional
one-year period, and the Lender has agreed to such request on the terms and
conditions set forth in this Agreement.
 
C.           The other Borrowers have agreed to join as co-borrowers hereunder.
 
D.           Monarch, the other Borrowers and the Lender desire to amend and
restate the Existing Credit Agreement in its entirety in accordance with the
terms and provisions of this Agreement.
 
NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
"Acceptable Security Interest" in any Property of a Borrower means a Lien which
(a) exists in favor of the Lender; (b) is valid; (c) has been duly perfected and
is enforceable against
 
1
 
 

--------------------------------------------------------------------------------

 


such Borrower and the Property covered thereby in preference to any rights of
any Person therein, other than Excepted Liens; (d) is superior to all other
Liens except Excepted Liens; and (e) secures the Obligations.
 
"Account" means any account, account receivable, payment intangible or other
right to the payment of money.
 
"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Borrower (a) acquires
all or substantially all of any going business or all or substantially all of
the assets of any firm, corporation, partnership or limited liability company,
or any division thereof, whether through purchase of assets, merger or otherwise
or (b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a corporation which have ordinary voting power
for the election of directors (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding Equity Interests of a partnership or limited
liability company.
 
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
"Agreement" means this Amended and Restated Credit Agreement, as it may be
amended, modified, supplemented or restated from time to time.
 
"Attributable Indebtedness" means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
 
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrowers for the fiscal year ended December 31, 2010, and the related
statements of income or operations, shareholders' equity and cash flows for such
fiscal year, including the notes thereto.
 
"BOKF Prime Rate" means that rate of interest regularly established by BOKF, NA
and designated as its Prime Rate.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of Oklahoma.
 
"Capital Expenditure" means any payment for fixed assets or improvements and any
other capital expenditure as such term is defined in accordance with GAAP.  The
term "Capital Expenditure" includes the purchase price for the acquisition of
Equity Interests of another Person as a method of acquiring any fixed assets or
improvements, but does not include (i) any payments made for repairs or
maintenance to the extent such payments are expensed, or (ii) expenditures made
with proceeds of any Involuntary Disposition to the extent such expenditures are
used to purchase property that is the same as or similar to the property subject
to such Involuntary Disposition.
 
2

 
 

--------------------------------------------------------------------------------

 


"Capital Lease" means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
 
"Cash Collateralize" has the meaning specified in Section 2.04(e).
 
"Cash Equivalents" means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) the Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, (iii)
any bank whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody's is at least P-1 or the equivalent
thereof, or (iv) to the extent covered by FDIC insurance, any other domestic
commercial bank (any such bank, other than a bank described in clause (iii),
being an "Approved Bank"), in each case with maturities of not more than 270
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody's and maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including the Lender) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing clauses (a) through (d).
 
"Cash Management Account" means the operating account to be established and
maintained by Monarch with the Lender (together with any additional or successor
deposit accounts maintained by Monarch with the Lender) to facilitate the
treasury management services to be provided by the Lender and into which the
proceeds of Revolving Loans will be deposited.
 
"Change in Law" means, the adoption or taking effect of, or any change in, any
Law, or any change in the interpretation, administration or application of any
Law by any Governmental Authority, central bank or comparable agency charged
with the interpretation, administration or application thereof, or compliance by
any Lender with any request, guideline or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency occurring
after the Effective Date, provided, however, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the
 
3

 
 

--------------------------------------------------------------------------------

 


United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a "Change in Law" regardless of the date enacted,
adopted or issued.
 
"Change of Control" means (a) any Person or group of persons within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934 shall acquire, after
the Effective Date, directly or indirectly, beneficial ownership of Equity
Interests of Monarch which, in the aggregate, have at least 35% of the voting
power of all Equity Interests of Monarch then outstanding (taking into
consideration that different classes of Equity Interests may have different
voting powers) to elect directors to the board of directors of Monarch (provided
that such acquiring Person or group or persons shall not include any Person who
acquired Equity Interests of Monarch as the result of the death of a
pre-Effective Date holder of Monarch's Equity Interests or as a result of a gift
or similar estate planning transfer by any such pre-Effective Date holder), (b)
individuals who constitute the Continuing Directors cease for any reason to
constitute at least a majority of the board of directors of Monarch, or (c)
Monarch shall cease to own and control, directly or indirectly, of record and
beneficially, 100% of each class of outstanding Equity Interests of each other
Borrower free and clear of all Liens (other than Liens created by the Collateral
Documents), except for any cessation of ownership or control resulting from a
dissolution or liquidation permitted by Section 5.4.
 
"Collateral" means, collectively, (i) the Personal Property Collateral, (ii) the
Pledged Account, and (iii) any other Property in which the Lender is at any time
granted a Lien as security for the Obligations.
 
"Collateral Documents" means, collectively, the Security Agreement, the Pledge
Agreement and other security documents as may be executed and delivered by any
of the Borrowers pursuant to the terms of Section 2.11.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.
 
"Continuing Directors" means the directors of Monarch on the Effective Date and
each other director, if in each case, such other director's nomination for
election to the board of directors of Monarch is recommended by at least a
majority of the Continuing Directors.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the Equity Interests having ordinary
voting power for the election of directors, managing general partners or the
equivalent.
 
"Credit Extension" means (a) the funding of any Revolving Loan or (b) the making
or extension of any Letter of Credit.
 
4

 
 

--------------------------------------------------------------------------------

 


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
"Default Rate" means an interest rate equal to the rate in effect plus 2% per
annum.
 
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Borrower, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding any Involuntary Disposition.
 
"Dollar" and "$" mean lawful money of the United States.
 
"Effective Date" means February 3, 2012, or such later date as the parties may
mutually agree, provided that all of the conditions precedent set forth in
Sections 7.01 and 7.02 have been satisfied.
 
"Eligible Assets" means Property that is used or useful in the same or a similar
line of business as the Borrowers were engaged in on the Effective Date.
 
"Environmental Laws" means any and all Federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),
 
5

 
 

--------------------------------------------------------------------------------

 


and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
 
"ERISA" means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrowers
or any ERISA Affiliate.
 
"Event of Default" has the meaning specified in Section 8.01.
 
"Excepted Liens" means the following Liens against Properties of the Borrowers:
(i) pledges or deposits to secure payment of worker's compensation, unemployment
insurance and other similar benefits; (ii) Liens for property taxes not yet due
or the validity or amount of which are being contested in good faith by
appropriate proceedings and against which adequate reserves have been
established in conformity with GAAP; (iii) statutory Liens which (A) are being
contested in good faith by appropriate legal proceedings and against which
adequate reserves have been established in conformity with GAAP or (B) arise in
the ordinary course of business and secure obligations which are not yet due and
not in default; (iv) Liens to secure (or to obtain letters of credit that
secure) the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, performance bonds, purchase, construction, government or
sales contracts and other similar obligations or otherwise to satisfy statutory
or legal obligations, provided that in each such case such Liens (A) were not
incurred or made in connection with the incurrence or maintenance of the
borrowing of money or similar Funded Indebtedness, and (B) do not in the
aggregate materially detract from the value of the Property so encumbered or
materially impair the use thereof in the operation of its business; (v) title
defects, title irregularities, easements, zoning restrictions, rights-of-way,
encroachments, encumbrances on real property imposed by law or arising in the
ordinary course of business and other title matters of a minor nature that in
each case do not secure any monetary obligations and do not materially detract
from the value of the affected Property or materially impair or interfere with
the use
 
6

 
 

--------------------------------------------------------------------------------

 


thereof in the ordinary course of business; and (vi) attachment, judgment and
other similar Liens arising in connection with court proceedings, provided,
however, that such Liens are in existence for less than 30 days after the entry
thereof or the execution or other enforcement thereof is effectively stayed, but
only if the claims secured thereby are being contested in good faith by
appropriate legal proceedings and adequate reserves have been established in
conformity with GAAP for such claims.
 
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Funded Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations for borrowed money, whether current or long-term
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by the Borrowers
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);
 
(c)           all obligations arising under letters of credit (including standby
and commercial), bankers' acceptances, bank guaranties, surety bonds and similar
instruments;
 
(d)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
 
(e)           the Attributable Indebtedness of Capital Leases;
 
 (f)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;
 
(g)           all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;
 
(h)           all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (g) above of another Person; and
 
7

 
 

--------------------------------------------------------------------------------

 


 (i)           all Funded Indebtedness of the types referred to in clauses (a)
through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that Funded
Indebtedness is expressly made non-recourse to such Person.
 
For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.
 
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,
 
8

 
 

--------------------------------------------------------------------------------

 


infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
 
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all Funded Indebtedness;
 
(b)           the Swap Termination Value of any Swap Contract;
 
(c)           redemption obligations in respect of mandatorily redeemable Equity
Interests;
 
(d)           the amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA);
 
(e)           obligations under acceptance facilities;
 
 (f)           all obligations secured by any Liens (other than Excepted Liens)
on any Properties of such Person,  whether or not the obligations have been
assumed;
 
(g)           all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of any other Person; and
 
(h)           all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
 
"Indemnitee" has the meaning specified in Section 9.02.
 
"Information" has the meaning specified in Section 11.07.
 
"Interim Financial Statements" has the meaning set forth in Section 7.01(f)(ii).
 
"Internal Revenue Code" means the Internal Revenue Code of 1986.
 
"Inventory" means all inventory, merchandise, supplies, materials, goods and
other items of personal property now or hereafter owned by the Borrowers which
are held for sale or lease or are furnished or are to be furnished under a
contract of service or which constitute raw materials, work in process or
materials used or consumed or to be used or consumed in any Borrower's business
or the processing, packaging, delivery or shipping of the same, and all finished
goods.
 
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any
 
9

 
 

--------------------------------------------------------------------------------

 


arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person, or (c) an Acquisition by such Person.
 
"Involuntary Disposition" means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Borrower.
 
"IRS" means the United States Internal Revenue Service or any successor thereto.
 
"Issuer Documents" means with respect to any Letter of Credit, the Notice of LC
Credit Event and any other document, agreement and instrument entered into by
the Lender and any Borrower or in favor the Lender and relating to any such
Letter of Credit
 
"Joinder Agreement" means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a newly formed or acquired Borrower in
accordance with the provisions of Section 4.12.
 
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
"LC Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.
 
"LC Issuer" means the Lender or one or more banks, trust companies or other
Persons in each case expressly identified by the Lender from time to time, in
its sole discretion, as an LC Issuer for purposes of issuing one or more Letters
of Credit hereunder.  Without limitation of the Lender's discretion to identify
any Person as an LC Issuer, no Person shall be designated as an LC Issuer unless
such Person maintains reporting systems acceptable to the Lender with respect to
letter of credit exposure and agrees to provide regular reporting to the Lender
satisfactory to it with respect to such exposure.
 
"Lender Letter of Credit" means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, the Lender.
 
"Letter of Credit" means a standby or documentary (trade) letter of credit
issued for the account of any Borrower by the LC Issuer which expires by its
terms within one year after the date of issuance and in any event at least 30
days prior to the Revolving Credit Maturity Date.  Notwithstanding the
foregoing, a Letter of Credit may provide for automatic extensions of its expiry
date for one or more successive one-year periods provided that the LC Issuer
that issued such Letter of Credit has the right to terminate such Letter of
Credit on each such annual expiration date and no renewal term may extend the
term of the Letter of Credit to a date that is later than the thirtieth (30th)
day prior to the Revolving Credit Maturity Date.
 
10

 
 

--------------------------------------------------------------------------------

 


"Letter of Credit Liabilities" means, at any time of calculation, the sum of
(i) without duplication, the amount then available for drawing under all
outstanding Letters of Credit, in each case without regard to whether any
conditions to drawing thereunder can then be met plus (ii) without duplication,
the aggregate unpaid amount of all reimbursement obligations in respect of
previous drawings made under all Letters of Credit.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
"Loan" means the Term Loan or any Revolving Loan.
 
"Loan Documents" means this Agreement, each Note, the Pledge Agreement, each
Notice of LC Credit Event Document, each Joinder Agreement, the Collateral
Documents and all other agreements and documents executed and delivered pursuant
to or in connection with this Agreement or the Credit Extensions contemplated
hereby.
 
"Loan Notice" means a notice of a borrowing of a Revolving Loan pursuant to
Section 2.03(a), which, if in writing, shall be substantially in the form of
Exhibit A.
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Borrowers taken as a
whole or the Collateral; (b) a material impairment of the ability of any
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower of any Loan Document to which it
is a party.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
"Net Cash Proceeds" means the aggregate cash or Cash Equivalents proceeds
received by any Borrower in respect of any Disposition or Involuntary
Disposition, net of (a) direct costs incurred in connection therewith (including
legal, accounting and investment banking fees, and sales commissions), (b) taxes
paid or payable as a result thereof and (c) in the case of any Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Lender) on the related property; it being understood
that "Net Cash Proceeds" shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Borrower in any Disposition or Involuntary
Disposition.
 
11

 
 

--------------------------------------------------------------------------------

 


"Notes" means the Term Note and the Revolving Note, collectively, and "Note"
means either of the foregoing promissory notes.
 
"Notice of LC Credit Event" means a notice from a Responsible Officer of the
Borrowers to the Lender with respect to any issuance, increase or extension of a
Letter of Credit specifying (i) the date of issuance or increase of a Letter of
Credit, (ii) the identity of LC Issuer with respect to such Letter of Credit,
(iii) the expiry date of such Letter of Credit, (iv) the proposed terms of such
Letter of Credit, including the face amount; and (v) the transactions that are
to be supported or financed with such Letter of Credit or increase thereof.
 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrowers arising under any Loan Document or
otherwise with respect to the Term Loan, any Revolving Loan, any Letter of
Credit or any other loan or other extension of credit made by the Lender to any
Borrower, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. The foregoing
shall also include (a) all obligations under any Swap Contract between any
Borrower and the Lender (or any Affiliate of the Lender), (b) all obligations
under any Treasury Management Agreement between any Borrower and the Lender (or
any Affiliate of the Lender), and (c) all obligations under any Capital Lease
between any Borrower and the Lender (or any Affiliate of the Lender).
 
"Organizational Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
"Outstanding Amount" means (i) with respect to the Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any Letter of Credit Liabilities on any date, the
amount of such Letter of Credit Liabilities on such date after giving effect to
any extension occurring on such date and any other changes in the aggregate
amount of the Letter of Credit Liabilities as of such date, including as a
result of any reimbursements by the Borrowers of any unreimbursed amounts.
 
"Participant" has the meaning specified in Section 11.06.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
12

 
 

--------------------------------------------------------------------------------

 


"Pension Plan" means any "employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Borrower or any ERISA
Affiliate or to which any Borrower or any ERISA  Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
 
"Permitted Liens" means, at any time, Liens in respect of Property of any
Borrower permitted to exist at such time pursuant to the terms of Section 5.01.
 
"Permitted Transfers" means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of businesses of any Borrower that are Disposed of in the
ordinary course of business; (c) Dispositions of Property to any Borrower;
provided, that if the transferor of such Property is a Borrower, (i) the
transferee thereof must be a Borrower or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 5.02; (d)
Dispositions of Accounts in connection with the collection or compromise
thereof; (e) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the businesses of any Borrower; (f) the
sale or disposition of Cash Equivalents for fair market value; (g) the payment
of cash for goods or services of equivalent value in the ordinary course of
business; (h) the sale or other transfer of investment property or other assets
provided that the net proceeds thereof are credited to the Pledged Account; and
(i) to the extent constituting Dispositions, transactions permitted by Sections
5.01, 5.02, 5.04, 5.07, 5.08.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Personal Property Collateral" means the "Collateral" referred to in the
Security Agreement.
 
"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by any Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate of a Borrower.
 
"Pledge Agreement" means that certain Amended and Restated Securities Pledge and
Collateral Maintenance Agreement, in the form attached hereto as Exhibit G, to
be executed by Monarch in favor of the Lender.
 
"Pledged Account" means the securities account (investment account) maintained
by Monarch with BOSC, Inc. and currently identified as Account # 4NC-632631 (or
any successor securities account into which the securities, security
entitlements, financial assets, investment property, cash, cash equivalents or
other items from time to time held or carried in or credited to the Pledged
Account may be transferred).
 
"Property" means any asset or property, whether real, personal or mixed,
tangible or intangible, which is now or at any time hereafter owned, operated or
leased by any Borrower.
 
13

 
 

--------------------------------------------------------------------------------

 


"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived,
based on Section 4043 of ERISA, and accompanying regulations issued by the
Pension Benefit Guaranty Corporation, that were in effect as of the Effective
Date.
 
"Responsible Officer" means, with respect to any Borrower, its chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
secretary or assistant secretary. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrowers shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of the Borrowers and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrowers.
 
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrowers, or any other payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests or on account of any return of capital to stockholders,
partners or members (or the equivalent Person thereof), or any setting apart of
funds or property for any of the foregoing.
 
"Revolving Commitment" means the obligation of the Lender to make Revolving
Loans to the Borrowers pursuant to Section 2.01(b) and to issue Letters of
Credit from time to time for the account of the Borrowers pursuant to Section
2.04 in an aggregate principal amount at any one time outstanding not to exceed
$15,000,000.
 
"Revolving Credit Availability Period" means the period from and including the
Effective Date to the earlier of (a) the Revolving Credit Maturity Date, and (b)
the date of any termination of the Revolving Commitment.
 
"Revolving Credit Maturity Date" means December 31, 2012, or such later date as
may from time to time be established by the Lender in its sole discretion as the
Revolving Credit Maturity Date.
 
"Revolving Loan" has the meaning specified in Section 2.01.
 
"Revolving Note" means that certain promissory note, in the form attached hereto
as Exhibit C, to be executed by the Borrowers in favor of the Lender.
 
"Related Parties" means with respect to any Person, such Person's Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of it and its Affiliates.
 
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
14

 
 

--------------------------------------------------------------------------------

 


"Sale and Leaseback Transaction" means, with respect to any Person (the
"transferor"), any arrangement, directly or indirectly, with any other Person
whereby the transferor shall sell or transfer any property used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.
 
"Security Agreement" means the Security Agreement, in the form attached hereto
as Exhibit D, to be executed in favor of the Lender by each of the Borrowers.
 
"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person's property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person
and (e) the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a "Subsidiary" or to "Subsidiaries" shall refer to a
Subsidiary or Subsidiaries of a Borrower.
 
"Support Agreement" has the meaning specified in Section 2.04(a).
 
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,
 
15

 
 

--------------------------------------------------------------------------------

 


a "Master Agreement"), including any such obligations or liabilities under any
Master Agreement.
 
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
 
"Term Loan" means the term loan to be continued pursuant to Section 2.01(a).
 
"Term Loan Maturity Date" means December 31, 2014.
 
"Term Note" means that certain promissory note, in the form attached hereto as
Exhibit B, to be executed by the Borrowers in favor of the Lender.
 
"Total Revolving Credit Exposure" means the aggregate Outstanding Amount of all
Revolving Loans and all Letter of Credit Liabilities.
 
"Treasury Management Agreement" means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
 
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
 
"United States" and "U.S." mean the United States of America.
 
"Voting Stock" means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
"Wholly-Owned Subsidiary" of any Person means a Subsidiary of such Person of
which Equity Interests representing 100% of the Equity Interests are, at the
time any determination is being made, owned, controlled or held by such Person
or one or more Wholly-Owned Subsidiaries of such Person or by such Person and
one or more Wholly-Owned Subsidiaries of such Person.
 
1.02           Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
16

 
 

--------------------------------------------------------------------------------

 


(a)           Certain References.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" shall
be deemed to be followed by the phrase "without limitation." The word "will"
shall be construed to have the same meaning and effect as the word "shall."
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organizational Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"herein," "hereof" and "hereunder," and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
(b)           References to Borrowers.  Unless the context otherwise expressly
requires, all references herein to the "Borrowers" shall be construed to mean
"the Borrowers, jointly and several, and each of the Borrowers individually."
 
(c)           Computation of Time.  In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including;" the words "to" and "until" each mean "to but excluding;" and the
word "through" means "to and including."
 
(d)           Section Headings. Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.
 
1.03           Accounting Terms.
 
(a)           Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements. For purposes of determining
compliance with the financial covenants
 
17

 
 

--------------------------------------------------------------------------------

 


contained in this Agreement, any election by the Borrowers to measure an item of
Indebtedness owing by a Borrower using fair value (as permitted by Statement of
Financial Accounting Standards No. 159 or any similar accounting standard) shall
be disregarded and such determination shall be  made as if such election had not
been made.
 
(b)           References to Consolidated Financial Statements. All references to
"consolidated" with respect to the financial statements of the Borrowers and
financial calculations hereunder mean the consolidation of the accounts of the
Borrowers in accordance with GAAP, including principles of consolidation,
consistent with those applied in the preparation of the Audited Financial
Statements.
 
(c)           Changes in GAAP. The Borrowers shall provide a written summary of
material changes in GAAP that affect the Borrowers' financial statements and in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 4.02(a). If at any time any
Accounting Change (as defined below) would affect the computation of any
financial ratio or other financial calculation set forth in this Agreement, (i)
such ratio or calculation shall continue to be made in accordance with GAAP as
in effect on January 1, 2011, and (ii) the Borrowers shall provide to the Lender
a reconciliation between such ratio or calculation made before and after giving
effect to such Accounting Change.  For purposes of this Section 1.03(c), an
"Accounting Change" means (A) any change in accounting principles required by
GAAP and implemented by any Borrower, (B) any change in accounting principles
recommended by the Borrowers' independent accountants and implemented by any
Borrower, and (C) any change in carrying value of any Borrower's assets,
liabilities or equity accounts resulting from any adjustments that, in each
case, were applicable to, but not included in, the Audited Financial Statements.
 
1.04           Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
 
1.06           Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
18
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
LOANS AND LETTERS OF CREDIT
 
2.01           Loans.
 
(a)           Term Loan.  The Borrowers and the Lender acknowledge and agree
that the Outstanding Amount of the Term Loan as of the Effective Date is
$9,043,690.18.  Monarch hereby reaffirms its continuing liability for payment of
the Term Loan and each of the other Borrowers hereby agrees to assume and be
jointly and severally liable with Monarch and each of the other Borrowers for
payment of the Term Loan.
 
(b)           Revolving Loans. Subject to the terms and conditions set forth
herein, the Lender agrees to make loans (each such loan, a "Revolving Loan") to
the Borrowers from time to time on any Business Day during the Revolving Credit
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Revolving Commitment; provided, however, that after giving
effect to the making of any Revolving Loan, the Total Revolving Credit Exposure
shall not exceed the Revolving Commitment.  Within the limits of the Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.07, and reborrow
under this Section 2.01.
 
2.02           Use of Proceeds.
 
(a)           Revolving Loans.  Proceeds of the Revolving Loans shall be used
for working capital and general corporate purposes.
 
(b)           Limitation.  None of the proceeds of any Revolving Loan or other
Credit Extension shall be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
2.03           Advances of Revolving Loans.
 
(a)           Loan Notices.  Except as provided in Section 2.03(c), each
Revolving Loan shall be made upon the Borrowers' irrevocable notice to the
Lender, which may be given by telephone. Each such notice must be received by
the Lender not later than 11:00 a.m. on the requested date of the funding of any
Revolving Loan.  Any such notice received by the Lender after 11:00 a.m. on any
Business Day shall be deemed to have been received on the next following
Business Day. Each telephonic notice by the Borrowers pursuant to this Section
2.03(a) must be confirmed promptly by delivery to the Lender of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of Monarch.
Except as provided in Section 2.03(c), each Revolving Loan shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify (i) the
requested date of the Revolving Loan (which shall be a Business Day), and (ii)
the principal amount of the Revolving Loan to be borrowed.
 
19
 
 

--------------------------------------------------------------------------------

 
 
(b)           Funding of Loans.  Upon satisfaction of the applicable conditions
set forth in Section 7.02 (and, if such Revolving Loan is the initial Credit
Extension, Section 7.01), the Lender shall make all funds requested in any Loan
Notice available to the Borrowers in immediately available funds either by (i)
crediting the Cash Management Account with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Lender by the Borrowers, provided, however,
that if, on the funding date of a Revolving Loan, there are LC Borrowings
outstanding, then the proceeds of such Revolving Loan first, shall be applied to
the payment in full of any such LC Borrowings and second, shall be made
available to the Borrowers as provided above.
 
(c)           Automatic Funding.  On each Business Day, the Lender will review
the collected balance of the Cash Management Account, taking into account the
checks and other items presented that day against the Borrowers' accounts. If
the collected balance of the Cash Management Account is less than zero Dollars,
a Revolving Loan will automatically be made and deposited into the Cash
Management Account in order to bring the collected balance to not less than zero
Dollars; provided, however, that the Lender will not be obligated to make any
such Revolving Loan if all applicable conditions precedent set forth in Section
7.02 are not satisfied. The provisions of this Section 2.03(c) shall apply only
if the Borrowers are utilizing the Lender's "Loan Manager" service.
 
2.04           Letters of Credit.
 
(a)           Letter of Credit.  On the terms and subject to the conditions set
forth herein, the Revolving Commitment may be used by the Borrowers, in addition
to the making of Revolving Loans hereunder, for the issuance, prior to the
Revolving Credit Maturity Date, by (i) the Lender, of letters of credit,
guarantees or other agreements or arrangements (each, a "Support Agreement") to
induce the LC Issuer to issue or increase the amount of, or extend the expiry
date of, one or more Letters of Credit and (ii)  the LC Issuer, of one or more
Letters of Credit, so long as, in each case: the Lender shall have received a
Notice of LC Credit Event at least two Business Days before the relevant date of
issuance, increase or extension; and after giving effect to such issuance,
increase or extension, (x) the aggregate Letter of Credit Liabilities under all
Letters of Credit do not exceed the Revolving Commitment and (y) the Total
Revolving Credit Exposure does not exceed the Revolving Commitment.
 
(b)           Letter of Credit Fee.  The Borrowers shall pay to the Lender a
letter of credit fee with respect to the Letter of Credit Liabilities for each
Letter of Credit, computed for each day from the date of issuance of such Letter
of Credit to the date that is the last day a drawing is available under such
Letter of Credit, at a rate equal to 2.00% per annum.  Such fee shall be payable
in arrears on the last day of each calendar quarter prior to the Revolving
Credit Maturity Date and on such date.  In addition, the Borrowers agree to pay
promptly to the LC Issuer any fronting or other fees that it may charge in
connection with any Letter of Credit.
 
20
 
 

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement Obligations of Borrower.  If either (x) the Lender
shall make a payment to an LC Issuer pursuant to a Support Agreement, or (y) 
the Lender shall honor any draw request under, and make payment in respect of, a
Lender Letter of Credit, (i) the Borrowers shall reimburse the Lender for the
amount of such payment no later than 4:30 p.m. central time on the date of such
payment and (ii) the Borrowers shall be deemed to have immediately requested
that the Lender make a Revolving Loan in a principal amount equal to the amount
of such payment (but solely to the extent the Borrowers shall have failed to
directly reimburse the Lender or, with respect to Supported Letters of Credit,
the applicable LC Issuer, for the amount of such payment).  The Borrowers shall
pay interest, on demand, on all amounts so paid by the Lender for each day until
the Borrowers reimburse the Lender therefor at a rate equal to the then current
interest rate applicable to Revolving Loans for such day.
 
(d)           Reimbursement and Other Payments by Borrower.  The obligations of
the Borrowers to reimburse the Lender and/or the applicable LC Issuer pursuant
to Section 2.04(c) shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including the following:  any lack of validity or
enforceability of, or any amendment or waiver of or any consent to departure
from, any Letter of Credit or any related document; the existence of any claim,
set-off, defense or other right which the Borrowers may have at any time against
the beneficiary of any Letter of Credit, the LC Issuer (including any claim for
improper payment), the Lender, or any other Person, whether in connection with
any Loan Document or any unrelated transaction, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim; any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
any affiliation between the LC Issuer and the Lender; or to the extent permitted
under applicable law, any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
 
(e)           Deposit Obligations of Borrower.  In the event any Letters of
Credit are outstanding at the time that the Borrowers prepay or are required to
repay the Obligations or the Revolving Commitment is terminated, the Borrowers
shall (i) deposit with the Lender cash in an amount equal to one hundred and
five percent (105%) of the aggregate outstanding Letter of Credit Liability to
be available to the Lender to reimburse payments of drafts drawn under such
Letters of Credit and pay any fees and expenses related thereto ("Cash
Collateralize") and (ii) prepay the fee payable under Section 2.04(c) with
respect to such Letters of Credit for the full remaining terms of such Letters
of Credit.  Upon termination of any such Letter of Credit and provided no Event
of Default then exists, the unearned portion of such prepaid fee attributable to
such Letter of Credit shall be refunded to the Borrowers, together with the
deposit described in the preceding clause (i) attributable to such Letter of
Credit, but only to the extent not previously applied by Lender in the manner
described herein.
 
21
 
 

--------------------------------------------------------------------------------

 
 
2.05           Interest.
 
(a)           Rates of Interest Prior to Default.  The Term Loan shall bear
interest at a fluctuating rate per annum rate equal to the BOKF Prime Rate less
0.75%, but in any event not less than 3.00% per annum.  The Revolving Loans and
all other Obligations (other than the Term Loan) shall bear interest at a
fluctuating rate per annum rate equal to the BOKF Prime Rate less 0.50%, but in
any event not less than 3.50% per annum.
 
(b)           Default Rate.  Notwithstanding the foregoing, from and after an
Event of Default, whether at stated maturity, upon acceleration or otherwise,
the Term Loan, the Revolving Loans and all other amounts included in the
Obligations shall bear interest, before as well as after judgment, at a
fluctuating rate per annum equal to the Default Rate.
 
(c)           Computation of Interest.  All interest and fees under each Loan
Document shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.  The date of funding of a Revolving Loan shall be
included in the calculation of interest.  The date of payment of a Revolving
Loan shall be excluded from the calculation of interest.  Interest on all Loans
is payable in arrears on the last day of each calendar quarter and on the
maturity of such Loans, whether by acceleration or otherwise.
 
(d)           Maximum Rate of Interest.  Notwithstanding anything to the
contrary contained in any Loan Document or the Notes, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the "Maximum Rate"). If the
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied, at the Lender's discretion, to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, the Lender may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
(e)           Inability to Determine Index Rate.  In the event the Lender shall
determine that adequate and reasonable methods do not exist for ascertaining the
BOKF Prime Rate, the Lender shall select a replacement index and promptly
provide notice of such determination to the Borrowers (which shall be conclusive
and binding on the Borrowers).
 
2.06           Required Payments.
 
(a)           Term Loan.  Beginning March 31, 2012, and continuing on the last
day of each calendar quarter thereafter prior to the Term Loan Maturity Date,
the Term Loan will be payable by the Borrowers as to principal and interest in
consecutive equal (level) installments of principal and interest, with each
scheduled installment initially being an
 
22
 
 

--------------------------------------------------------------------------------

 
 
amount which would fully amortize the Loan over an assumed 10-year amortization
period commencing as of December 31, 2008.  The entire unpaid principal balance
of the Term Loan (which the Borrowers acknowledge will be balloon payment),
together with all unpaid interest accrued thereon, will be due and payable by
the Borrowers on the Term Loan Maturity Date.  The required quarterly
installment amount shall be redetermined on an annual basis (effective with the
installment payment due on December 31 of each year) to an amount which would
fully amortize the remaining principal balance thereof, together with interest
thereon, over the remainder of the assumed 10-year amortization period at the
interest rate in effect as of the redetermination date.
 
(b)           Revolving Loans.  Interest only on the Outstanding Amount of all
Revolving Loans shall be due and payable on the last day of each calendar
quarter beginning March 31, 2012.  The aggregate Outstanding Amount of all
Revolving Loans, together with all unpaid interest accrued thereon, shall be due
and payable in full on the Revolving Credit Maturity Date.
 
2.07           Prepayments.
 
(a)           Voluntary Prepayments of Loans.  The Borrowers may, upon notice to
the Lender, at any time or from time to time, voluntarily prepay the Outstanding
Amount of the Term Loan or the Revolving Loans, in whole or in part, without
premium or penalty; provided that (A) such notice must be received by the Lender
not later than 11:00 a.m. on the date of prepayment; (B) any prepayment shall be
in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of the Term Loan shall be applied to the remaining
installments in inverse order of maturity. Each such notice shall specify the
date and amount of such prepayment and the Loans to be prepaid. If such notice
is given by the Borrowers, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
 
(b)           Automatic Prepayments.  If the collected balance of the Cash
Management Account as of the close of business on any Business Day is greater
than zero Dollars, the Lender will automatically debit the Cash Management
Account for the amount of the excess and apply such excess as a prepayment on
the Outstanding Amount of the Revolving Loans. The provisions of this Section
2.07(b) shall apply only if the Borrowers are utilizing the Lender's "Loan
Manager" service.
 
(c)           Mandatory Prepayments of Loans.
 
(i)           Revolving Loans. If for any reason the Total Revolving Credit
Exposure at any time exceed the Revolving Commitment, the Borrowers shall
immediately prepay Revolving Loans and/or Cash Collateralize the Letter of
Credit Liabilities in an aggregate amount equal to such excess.
 
(ii)           Dispositions and Involuntary Dispositions.  The Borrowers shall
prepay the Loans as hereafter provided in an aggregate amount equal to 100% of
 
23
 
 

--------------------------------------------------------------------------------

 
 
the Net Cash Proceeds of all (A) Dispositions (other than Permitted Transfers)
and (B) Involuntary Dispositions to the extent such Net Cash Proceeds (or any
amount equal thereto) are not reinvested in Eligible Assets within 90 days of
the date of such Involuntary Disposition, or such later date as the Borrowers
may request and the Lender may consent to in writing, provided that the
Borrowers have initiated actions to reinvest such Net Cash Proceeds (or any
amount equal thereto) in Eligible Assets. Any prepayment pursuant to this clause
(ii) shall be applied as set forth in clause (iii) below.
 
(iii)           Application of Mandatory Prepayments.  All amounts required to
be paid pursuant to this Section 2.07(c) shall be applied as follows:
 
(A)           with respect to all amounts prepaid pursuant to Section
2.07(c)(i), to Revolving Loans and (after all Revolving Loans have been repaid)
to Cash Collateralize Letter of Credit Liabilities; and
 
(B)           with respect to all amounts prepaid pursuant to Section
2.07(c)(ii), to the Term Loan (to the remaining installments in inverse order of
maturity).
 
All prepayments under this Section 2.07(c) shall be subject to Section 3.04, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
 
2.08           Late Fees.  To the extent any principal and interest due under
any Loan Document is not paid within 10 calendar days of the due date therefor,
and, to the extent that the following described fee is deemed to constitute
interest, subject to Section 2.05(d), in addition to any interest or other fees
and charges due hereunder or under the applicable Loan Document, the Borrowers
shall pay a late fee equal to 5% of the amount of the payment that was to have
been made.  The Borrowers agree that the charges set forth herein are reasonable
compensation to the Lender for the acceptance and handling of such late
payments.
 
2.09           Evidence of Debt.  The Credit Extensions made by the Lender shall
be evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business. The accounts or records maintained by the Lender
shall be conclusive, absent manifest error, of the amount of the Credit
Extensions made by the Lender to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers to pay any amounts
owing with respect to the Obligations. The Borrowers shall also jointly and
severally make, execute and deliver the Term Note to evidence the Term Loan and
the Revolving Note to evidence the Revolving Loans.  The Lender may attach
schedules to the Notes and endorse thereon the date, amount and maturity of the
Loans and the payments made with respect thereto.
 
2.10           Payments Generally.  All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. The Borrowers hereby authorizes the Lender to
automatically debit the Cash Management Account for each payment due
hereunder.  If any payment to be made by the Borrowers hereunder shall
 
24
 
 

--------------------------------------------------------------------------------

 
 
come due on a day other than a Business Day, such automatic debit shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
2.11           Collateral.
 
(a)           Grant of Liens.  At all times until the Obligations have paid in
full and the Revolving Commitment has been terminated, (i) the Borrowers agrees
to grant and maintain, or cause to be granted and maintained, in favor of the
Lender an Acceptable Security Interest in the Personal Property Collateral, and
(ii) Monarch agree to grant, maintain and continue an Acceptable Security
Interest in the Pledged Account.
 
(b)           Additional Borrowers.  Within 30 days after any Person becomes a
Subsidiary of any Borrower after the Effective Date (other than a Person which
is acquired or formed pursuant to an Investment permitted by Section 5.02(g) and
which is not a Wholly-Owned Subsidiary), the Borrowers shall cause such
Subsidiary to execute such Collateral Documents as the Lender may reasonably
request to grant an Acceptable Security Interest in all Personal Property
Collateral owned by it to secure the Obligations and to join as an additional
Borrower hereunder.
 
(c)           Further Assurances.  Each of the Borrowers shall, at its sole
expense, upon the request of the Lender, execute and deliver or cause to be
executed and delivered to the Lender, in due form for filing or recording, such
additional security agreements, instruments, agreements, assignments, financing
statements, lien entry forms and other Collateral Documents, and do such other
acts and things with respect to the Collateral, as the Lender may reasonably
deem necessary or advisable in order to perfect, maintain and protect its Liens
in the Collateral. Without limiting the generality of the foregoing, each of the
Borrowers, at its sole expense, shall deliver or cause to be delivered to the
Lender, in due form for transfer, all proceeds of Collateral consisting of
promissory notes, instruments, chattel paper, documents, securities or the like.
 
(d)           Cross-Collateralization.  The Borrowers acknowledge that all of
the Collateral is granted to the Lender as security for the repayment of all of
the Obligations.  If either of the Notes is paid in full or satisfied, but any
portion of the Obligations remains unsatisfied, the Lender will retain its Liens
in all of the Collateral until the remaining Obligations are paid in full.
 
2.12           Concerning Joint and Several Liability.  Each of the Borrowers
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with each of the other Borrowers
with respect to the payment and performance of all of the Loans and other
Obligations arising under this Agreement and the other Loan Documents, it being
the intention of the parties hereto that all such Obligations shall be the joint
and several obligations of each of the Borrowers without preferences or
distinction among them.  Each of the Borrowers is accepting joint and several
liability hereunder in consideration of the financial accommodations to be
provided by the Lender under this Agreement, for the mutual benefit, directly
and indirectly, of each of the Borrowers and in consideration of the
undertakings of each of the other Borrowers to accept joint and several
liability for the obligations of all of
 
25
 
 

--------------------------------------------------------------------------------

 
 
them.  Each Borrower has derived and will derive benefits from the Term Loan and
the Revolving Loans to be made under the Revolving Commitment, both in its
individual capacity and as a member of the integrated group of Borrowers, since
the successful operation and condition of each is dependent on the continued
successful performance of the integrated group as a whole.  The Borrowers
acknowledge that their acceptance of joint and several liability has allowed
each of them to obtain more favorable credit terms. If and to the extent that a
Borrower shall fail to make any payment with respect to any of the obligations
hereunder as and when due or to perform any of such obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such obligation. Except to the extent
notice is expressly required to be given pursuant to the terms of this Agreement
and as otherwise expressly provided herein, each Borrower hereby waives notice
of acceptance of its joint and several liability, notice of occurrence of any
Default or Event of Default (except to the extent notice is expressly required
to be given pursuant to the terms of this Agreement), or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by the Lender under or in respect of any of the obligations hereunder, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement.  Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the obligations hereunder, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Lender in
respect of any of the obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such obligations or the addition, substitution or release,
in whole or in part, of any Borrower.  The obligations of each Borrower under
this Agreement shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Borrower.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
The Borrowers jointly and severally represent and warrant to the Lender that:
 
3.01           Existence, Qualification and Power.  Each Borrower (a) is duly
incorporated, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of Properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
3.02           Authorization; No Contravention.  The execution, delivery and
performance by each Borrower of each Loan Document to which such Person is party
have been duly authorized by all necessary corporate action, and do not (a)
contravene the terms of any of such Person's
 
26
 
 

--------------------------------------------------------------------------------

 
 
Organizational Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including Regulation U or Regulation X issued by the FRB), except to the extent
that any such violation could not reasonably be expected to have a Material
Adverse Effect.
 
3.03           Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of this Agreement or any other Loan Document other than
(i) those that have already been obtained and are in full force and effect and
(ii) filings to perfect the Liens created by the Collateral Documents.
 
3.04           Binding Effect.  Each Loan Document has been duly executed and
delivered by each Borrower that is party thereto. Each Loan Document constitutes
a legal, valid and binding obligation of each Borrower that is party thereto,
enforceable against each such Borrower in accordance with its terms.
 
3.05           Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the consolidated financial position of the Borrowers as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
 
(b)           The Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the consolidated financial position of the Borrowers as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
 
(c)           From the date of the Audited Financial Statements to and including
the Effective Date, there has been no Disposition by any Borrower, or any
Involuntary Disposition, of any material part of the business or Property of any
Borrower, and no Acquisition by any of them of any business or Property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial position of the Borrowers, taken as a whole, in each
case, which is not reflected in the foregoing financial statements or in the
notes thereto and has not otherwise been disclosed in writing to the Lender on
or prior to the date of this Agreement.
 
(d)           The financial statements delivered pursuant to Section 4.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted
 
27
 
 

--------------------------------------------------------------------------------

 
 
under Section 4.01(a) and (b)) and present fairly in all materials respects the
consolidated financial position, results of operations and cash flows of the
Borrowers as of the dates thereof and for the periods covered thereby.
 
(e)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
3.06           Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Borrowers or against any of
their Properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
 
3.07           No Default.
 
(a)           No Borrower is in default under or with respect to any Contractual
Obligation that could reasonably be expected to have a Material Adverse Effect.
 
(b)           No Default hereunder has occurred and is continuing.
 
3.08           Ownership of Property; Liens.  Each of the Borrowers has good
record and marketable title to all Property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. None of the Properties of the Borrowers is subject to any Liens,
other than Permitted Liens.
 
3.09           Environmental Compliance.  The Borrowers conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Laws on their respective businesses, operations and Properties,
and as a result thereof the Borrowers have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
3.10           Insurance.  The properties of the Borrowers are insured with
financially sound and reputable insurance companies not Affiliates of any
Borrower, in such amounts, after giving effect to any self-insurance compatible
with the following standards, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in the localities where the Borrowers operate, and in
compliance with Section 4.07. The insurance coverage of the Borrowers as in
effect on the Effective Date is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 3.10.
 
3.11           Taxes.  The Borrowers have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their
 
28
 
 

--------------------------------------------------------------------------------

 
 
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no known proposed tax assessment against any Borrower that would, if
made, have a Material Adverse Effect.  No Borrower is a party to any tax sharing
agreement.
 
3.12           ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto, or may rely upon an opinion letter issued with respect to a
plan pre-approved by the IRS and, to the best knowledge of the Borrowers,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.
 
(b)           There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability, except as
reflected in the Audited Financial Statements; (iii) no Borrower or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Borrower or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Borrower or any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
 
3.13           Subsidiaries.  As of the Effective Date, the Borrowers have no
Subsidiaries (other than Subsidiaries that are also Borrowers).
 
3.14           Disclosure.  Each Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Borrower to the Lender in
connection with
 
29
 
 

--------------------------------------------------------------------------------

 
 
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
3.15           Compliance with Laws.  Each Borrower is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its Properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
 
3.16           Margin Regulations; Investment Company Act.
 
(a)           None of the Borrowers is engaged or will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           Neither any Borrower or any Person Controlling any Borrower is or
is required to be registered as an "investment company" under the Investment
Company Act of 1940.
 
3.17           Solvency.   Each of the Borrowers is and after each Credit
Extension will be Solvent.
 
3.18           Business Locations.   Set forth on Schedule 3.18(a) is a list of
all locations where any material inventory of any Borrower is located as of the
Effective Date. Set forth on Schedule 3.18(b) is the chief executive office,
taxpayer identification number and organizational identification number of each
Borrower as of the Effective Date. The exact legal name and state of
organization of each Borrower is as set forth on the signature pages hereto.
Except as set forth on Schedule 3.18(c), no Borrower has during the five years
preceding the Effective Date (i) changed its legal name, (ii) changed its state
of incorporation, or (iii) been party to a merger, consolidation or other change
in structure.
 
3.19           Labor Matters.  Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect; (i) there are no strikes,
lockouts or other labor disputes pending or, to the knowledge of any Borrower,
threatened against any Borrower; (ii) hours worked by and wages paid to
employees of each Borrower have not violated the Fair Labor Standards Act or any
other applicable Law; and (iii) all payments due in respect of employee health
and welfare insurance from any Borrower have been paid or properly accrued on
the books of the relevant Borrower.
 
30
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
AFFIRMATIVE COVENANTS
 
As long as the Loans or other Obligations hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit remains outstanding, or the Revolving
Commitment shall remain in effect, the Borrowers shall:
 
4.01           Financial Statements.  Deliver to the Lender, in form and detail
satisfactory to the Lender:
 
(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrowers, a consolidated balance sheet of
Monarch as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accounting firm of recognized standing reasonably acceptable to
the Lender, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit; and
 
(b)           as soon as available, but in any event within 60 days after the
end of each fiscal quarter of each fiscal year of the Borrowers, a consolidated
balance sheet of Monarch as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal quarter and for the portion of the fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Monarch as fairly presenting the consolidated financial position,
results of operations, shareholders' equity and cash flows of the Borrowers in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
4.02           Certificates; Other Information.  Deliver to the Lender, in form
and detail satisfactory to the Lender:
 
(a)           concurrently with the delivery of the financial statements
referred to in Sections 4.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Monarch;
 
(b)           within 30 days prior to the end of each fiscal year of the
Borrowers, an annual budget of the Borrowers for the following fiscal year (such
budget to contain, among other things, a budget of Capital Expenditures and pro
forma projections and financial statements of the following fiscal year and the
assumptions upon which such projections are based), together with such revisions
to such budget as may be periodically prepared;
 
31
 
 

--------------------------------------------------------------------------------

 
 
(c)           promptly after any request by the Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrowers by
its independent accountants in connection with the accounts or books of the
Borrowers, or any audit of any of them;
 
(d)           promptly upon transmission thereof, copies of all such financial
statements, proxy statements, material notices and reports as it shall send to
its public stockholders and copies of all registration statements (without
exhibits) and all reports which it files with the Securities and Exchange
Commission; provided, however, that Borrowers shall be deemed to have satisfied
the requirements of this clause (d) insofar as the items required pursuant to
this clause (d) have been filed with the Securities and Exchange Commission and
are publicly available pursuant to EDGAR or any replacement electronic filing
system;
 
(e)           promptly after the furnishing thereof, copies of any material
statement or report furnished to any holder of debt securities of any Borrower
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lender pursuant to Section 4.01 or
any other clause of this Section 4.02; and
 
 (f)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrowers, or compliance with the terms of
the Loan Documents, as the Lender may from time to time reasonably request.
 
4.03           Notices.
 
(a)           Within two Business Days after a Responsible Officer obtains
knowledge thereof, notify the Lender of the occurrence of any Default.
 
(b)           Promptly notify the Lender of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect, including
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of any Borrower; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Borrower and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Borrower, including pursuant to any applicable
Environmental Laws.
 
(c)           Promptly notify the Lender of (i) any change of the legal name,
corporate structure, jurisdiction of incorporation, organization or formation
(as applicable), or organizational identification number of any Borrower, or
(ii) the formation or Acquisition of any Subsidiary that is required to become a
Borrower.
 
(d)           Promptly notify the Lender of (i) any Disposition (other than a
Permitted Transfer), or (ii) any Involuntary Disposition.
 
(e)           Promptly notify the Lender of the occurrence of any ERISA Event.
 
32
 
 

--------------------------------------------------------------------------------

 
 
 (f)           Promptly notify the Lender of any material change in accounting
policies or financial reporting practices by the Borrowers.
 
Each notice pursuant to this Section 4.03(a) through (f) shall be accompanied by
a statement of a Responsible Officer of Monarch setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto. Each notice pursuant to Section
4.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 
4.04           Payment of Obligations.  Pay and discharge, as the same shall
generally become due and payable, all its obligations and liabilities, except
where the failure to pay or discharge such obligations or liabilities could not
reasonably be expected to have a Material Adverse Effect, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrowers, and (b) all lawful claims
which, if unpaid, would by law become a Lien upon any of their Properties (other
than a Permitted Lien).
 
4.05           Preservation of Existence and Rights.
 
(a)           Preserve, renew and maintain in full force and effect their legal
existence and good standing under the Laws of the jurisdiction of each
Borrower's incorporation, except as a result of mergers, dissolutions or other
transactions permitted pursuant to Section 5.04.
 
(b)           Maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of their business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
(c)           Preserve or renew all of their material registered patents,
copyrights, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
 
4.06           Maintenance of Properties.
 
(a)           Maintain, preserve and protect all of its material Properties and
equipment necessary in the operation of their business in good working order and
condition, ordinary wear and tear excepted.
 
(b)           Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
(c)           Use the standard of care typical in the industry in the operation
and maintenance of its facilities.
 
4.07           Maintenance of Insurance.  The Borrowers will keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.
 
33
 
 

--------------------------------------------------------------------------------

 
 
The Borrowers will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of flood and quake),
covering the repair and replacement cost of all such property and coverage for
business interruption and public liability insurance (including
products/completed operations liability coverage) in each case of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in amounts reasonably acceptable to the Lender and
(ii) such other insurance coverage in such amounts and with respect to such
risks as the Lender may reasonably request; provided, however, that in no event
shall any Subsidiary of Monarch be required to obtain business interruption
insurance.  All such insurance shall be provided by insurers having an A.M. Best
policyholders rating reasonably acceptable to the Lender.  The Borrowers will
not bring or keep any article on any business location of any Borrower, or cause
or allow any condition to exist, if the presence of such article or the
occurrence of such condition could reasonably cause the invalidation of any
insurance required by this 4.07, or would otherwise be prohibited by the terms
thereof.  On or prior to the Effective Date, and at all times thereafter, the
Borrowers will cause the Lender to be named as an additional insured, assignee
and loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this 4.07 pursuant to endorsements in form and content acceptable to
the Lender.  The Borrowers will deliver to the Lender (i) on the Effective Date,
a certificate from the Borrowers' insurance broker dated such date showing the
amount of coverage as of such date, and that such policies will include
effective waivers (whether under the terms of any such policy or otherwise) by
the insurer of all claims for insurance premiums against all loss payees and
additional insureds and all rights of subrogation against all loss payees and
additional insureds, and that if all or any part of such policy is canceled,
terminated or expires, the insurer will forthwith give notice thereof to each
additional insured, assignee and loss payee and that no cancellation, reduction
in amount or material change in coverage thereof shall be effective until at
least thirty (30) days after receipt by each additional insured, assignee and
loss payee of written notice thereof, (ii) on an annual basis, and upon the
request of Lender from time to time full information as to the insurance
carried, (iii) within five (5) days of receipt of notice from any insurer, a
copy of any notice of cancellation, nonrenewal or material change in coverage
from that existing on the date of this Agreement and (iv) forthwith, notice of
any cancellation or nonrenewal of coverage by the Borrowers.  In the event the
Borrowers fail to provide the Lender with evidence of the insurance coverage
required by this Agreement, the Lender may purchase insurance at the Borrowers'
expense to protect the Lender's interests in the Collateral.  This insurance
may, but need not, protect the Borrowers' interests.  The coverage purchased by
the Lender may not pay any claim made by any Borrower or any claim that is made
against any Borrower in connection with the Collateral.  The Borrowers may later
cancel any insurance purchased by the Lender, but only after providing the
Lender with evidence that the Borrowers have obtained insurance as required by
this Agreement.  If the Lender purchases insurance for the Collateral, to the
fullest extent provided by law the Borrowers will be responsible for the costs
of that insurance, including interest and other charges imposed by the Lender in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to the Obligations.  The costs of the insurance may be more than the cost
of insurance the Borrowers are able to obtain on their own.
 
4.08           Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction
 
34
 
 

--------------------------------------------------------------------------------

 
 
or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
 
4.09           Books and Records.
 
(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions of the Borrowers.
 
(b)           Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrowers.
 
4.10           Inspection Rights.
 
(a)           Permit representatives and independent contractors of the Lender
to visit and inspect any of their properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrowers;
provided, however, that when an Event of Default exists the Lender (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Borrowers at any time during normal business hours and
without advance notice.
 
(b)           Permit the Lender, through its authorized representatives (who
need not be employees of the Lender), during normal business hours and upon
reasonable advance notice to the Borrowers, to conduct periodic field audits of
the Borrowers to review their operations, books and records, credit policies,
charge-off policies, collection procedures, methodology for eligibility
calculations, and other matters relating to the value and maintenance of the
Borrowers' Accounts and inventory.  The first such field audit shall be
completed by the Lender or its designee not later than May 31, 2012.  Except
after the occurrence and during the continuation of any Default, field audits
will be conducted no more than once per year, at the Lender's discretion.  The
cost of each field audit shall be reasonable and in accordance with standard
industry practices, and the Borrowers will reimburse the Lender for all
reasonable costs and expenses incurred by the Lender in connection with each
field audit.
 
4.11           Use of Proceeds.  Use the proceeds of the Credit Extensions
solely for the purposes set forth in Section 2.02.  In no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or of any
Loan Document.
 
4.12           Additional Subsidiaries.  Within 30 days after the Acquisition or
formation of any Subsidiary (other than a Subsidiary which is acquired or formed
pursuant to an Investment permitted by Section 5.02(g) and which is not a
Wholly-Owned Subsidiary):
 
35
 
 

--------------------------------------------------------------------------------

 
 
(a)           notify the Lender thereof in writing, together with (i) the
jurisdiction of formation, (ii) the number of shares of each class of Equity
Interests outstanding, (iii) the number and percentage of outstanding shares of
each class owned (directly or indirectly) by the applicable Borrower(s) and (iv)
the number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and
 
(b)           cause such Person to (i) become a Borrower by executing and
delivering to the Lender a Joinder Agreement or such other documents as the
Lender shall deem appropriate for such purpose, (ii) deliver to the Lender
documents of the types of documents necessary to become a party to the necessary
Collateral Documents, as determined by the Lender, and (iii) execute and deliver
to the Lender the Collateral Documents contemplated by Section 2.11(b), all in
form, content and scope reasonably satisfactory to the Lender.
 
4.13           ERISA Compliance.  Do, and cause each of its ERISA Affiliates to
do, each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other Federal or state law; (b) cause each Plan that is qualified under Section
401(a) of the Internal Revenue Code to maintain such qualification; and (c) make
all required contributions to any Plan subject to Section 412 of the Internal
Revenue Code.
 
4.14           Perfection and Preservation of Collateral. Cause the Lender to
have an Acceptable Security Interest in each item or type of Property included
(or intended to be included) in the Collateral, subject to any exceptions which
may be expressly provided in any Loan Document.
 
ARTICLE V
NEGATIVE COVENANTS
 
So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, or the Revolving
Commitment shall remain in effect, no Borrower shall, directly or indirectly:
 
5.01           Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 5.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not expanded, (ii) the amount secured or benefited thereby is not
increased, and (iii) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 5.03(c);
 
(c)           Excepted Liens;
 
36
 
 

--------------------------------------------------------------------------------

 
 
(d)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
 
(e)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 5.02;
 
 (f)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions; and
 
(g)           Liens of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection.
 
5.02           Investments.  Purchase, hold or acquire (including pursuant to
any merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any Indebtedness
of, or make or permit to exist any investment or any other interest in, any
other Person, except:
 
(a)           Investments held by the Borrowers in the form of cash or Cash
Equivalents;
 
(b)           advances to officers, directors and employees of any Borrower or
any Subsidiary in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           Investments existing as of the date of this Agreement and set
forth in Schedule 5.02;
 
(d)           Investments in any Person that is a Borrower prior to giving
effect to such Investment;
 
(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
 (f)           Guarantees permitted by Section 5.03;
 
(g)           Acquisitions permitted under Section 5.05;
 
(h)           Investments that are credited to the Pledged Account on the
Effective Date, together with any proceeds of such investments after the
Effective Date that remain in the Pledged Account; and
 
37
 
 

--------------------------------------------------------------------------------

 
 
 (i)           To the extent constituting Investments, transactions (including
any consideration received in connection with transactions) permitted by
Sections 5.03, 5.04, 5.07, 5.08 and 5.09.
 
5.03           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness under the Loan Documents and other Indebtedness owing
to the Lender or any of its Affiliates;
 
(b)           intercompany Indebtedness of any Borrower owing to another
Borrower;
 
(c)           Indebtedness outstanding as of the date of this Agreement and set
forth in Schedule 5.03 (including, in the case of any such Indebtedness that
constitutes revolving credit, letter of credit or other  Indebtedness that is
not fully disbursed, funded or drawn upon on the Effective Date, any
disbursements, fundings or drawings under such Indebtedness after the Effective
Date), together with any renewals, extensions, refinancings or replacements of
such Indebtedness, provided that amount of such Indebtedness is not increased as
the result of such renewals, extensions, refinancing or replacements;
 
(d)           obligations (contingent or otherwise) of the Borrowers existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a "market view;" and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
 
(e)           to the extent constituting Indebtedness, accounts payable and
rentals payable under operating leases incurred in the ordinary course of
business which are not more than 60 days past due, unless such payables are
being contested in good faith by a Borrower and adequate reserves are maintained
in accordance with GAAP;
 
 (f)           Guarantees with respect to Indebtedness permitted under clauses
(a) through (f) of this Section 5.03;
 
(g)           to the extent constituting Indebtedness, inventory that is prepaid
and which is accounted for as an accrued liability on a Borrower's balance
sheet; and
 
(h)           any other Indebtedness, provided that the Borrowers' aggregate
Indebtedness permitted under this clause (h)—when combined with the aggregate
amount of Indebtedness permitted under clauses (c) and (d) above (other than, in
the case of clause (d), Indebtedness owing to the Lender or any of its
Affiliates)—may not exceed $1,300,000 at any time.
 
5.04           Mergers; Fundamental Changes.
 
38
 
 

--------------------------------------------------------------------------------

 
 
(a)           Merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding
the foregoing provisions of this Section 5.04 but subject to the terms of
Sections 4.12 and 4.14, (a) any Borrower may merge or consolidate with any other
Borrower, (b) any Subsidiary of a Borrower, including any Subsidiary that is not
a Wholly-Owned Subsidiary, may merge or consolidate with any Borrower provided
that such Borrower is the continuing or surviving entity, and (c) so long as no
Default exists, any Borrower other than Monarch may dissolve, liquidate or wind
up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect.
 
(b)           Engage in any material line of business substantially different
from those lines of business conducted by the Borrowers on the date of this
Agreement or any business substantially related or incidental thereto.
 
5.05           Acquisitions.  Make any Acquisition unless the purchase price is
payable solely in Equity Interests of Monarch or any other Borrower.
 
5.06           Dispositions.  Make any Disposition, except for Permitted
Transfers.
 
5.07           Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment or incur any obligation (contingent or otherwise) to do
so, except that:
 
(a)           each Borrower that is a Subsidiary of another Borrower may make
and pay any Restricted Payment to such parent Borrower and any other Person that
owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
 
(b)           the Borrowers may declare and make Restricted Payments payable
solely in their Equity Interests;
 
(c)           the Borrowers may purchase, redeem or otherwise acquire their
outstanding Equity Interests with proceeds received from the substantially
concurrent issue of new Equity Interests; and
 
(d)           Monarch may declare and make cash dividends not to exceed
$3,800,000 in each fiscal year, provided that no Default or Event of Default has
occurred and is continuing at the time any such dividend is proposed to be made
or would result from the making of such dividend.
 
5.08           Transactions with Affiliates and Insiders.  Enter into or permit
to exist any transaction or series of transactions with any officer, director or
Affiliate of such Person other than:
 
(a)           advances of working capital to any Borrower;
 
(b)           transfers of cash and assets to any Borrower;
 
39
 
 

--------------------------------------------------------------------------------

 
 
(c)           intercompany transactions expressly permitted by Section 5.02,
Section 5.03, Section 5.04, Section 5.05 or Section 5.06;
 
(d)           normal and reasonable compensation and reimbursement of expenses
of officers and directors;
 
(e)           any issuance of Equity Interests of such Person pursuant to the
exercise of options or warrants, or any issuance of Equity Interests of such
Person pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities, or any issuance of options or warrants relating to Equity Interests
of such Person, including any issuance under any executive incentive
compensation plan; or
 
 (f)           except as otherwise specifically limited in this Agreement, other
transactions which are on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arm's-length
transaction with a Person other than an officer, director or Affiliate.
 
5.09           Burdensome Agreements.
 
(a)           Enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts on the ability of any such Person to make or pay
Restricted Payments to any Borrower on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits.
 
(b)           Enter into, or permit to exist, any Contractual Obligation that
prohibits or otherwise restricts the existence of any Lien upon any of its
Property in favor of the Lender for the purpose of securing the Obligations,
whether now owned or hereafter acquired, or requiring the grant of any security
for any obligation if such Property is given as security for the Obligations,
except (i) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien and
(ii) pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 5.06,
pending the consummation of such sale.
 
5.10           Capital Expenditures.  Make, incur or become obligated to pay for
Capital Expenditures, calculated on a consolidated basis for the Borrowers, in
any fiscal year in excess of the lesser of (i) the amount reflected in the most
recent budget of Capital Expenditures delivered pursuant to Section 4.02(b), and
(ii) $11,500,000.
 
5.11           Prepayment of Other Indebtedness, Etc.
 
(a)           Amend or modify any of the terms of any Indebtedness of the
Borrowers (other than Indebtedness arising under the Loan Documents) if such
amendment or modification would add or change any terms in a manner adverse to
the Borrowers, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto.
 
40
 
 

--------------------------------------------------------------------------------

 
 
(b)           Make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Indebtedness of the Borrowers (other than
Indebtedness arising under the Loan Documents) in excess of $250,000.
 
5.12           Organizational Documents; Fiscal Year, Legal Name, State of
Incorporation or Formation and Form of Entity.
 
(a)           Amend, modify or change its Organizational Documents in a manner
adverse to the Lender.
 
(b)           Change its fiscal year.
 
(c)           Without providing 10 days' prior written notice to the Lender,
change its name, state of incorporation or formation or form of organization.
 
5.13           Sale Leasebacks.  Enter into any Sale and Leaseback Transaction.
 
5.14           Foreign Subsidiaries.  Form or acquire any Subsidiary that is not
organized under the Laws of the United States or any State thereof.
 
ARTICLE VI
FINANCIAL COVENANTS
 
So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, or the Revolving
Commitment shall remain in effect, the Borrowers shall not:
 
6.01           Minimum Tangible Net Worth Before Other Comprehensive
Income.  Permit their consolidated tangible net worth before Other Comprehensive
Income as of the end of any fiscal quarter of the Borrowers to be less than
$95,000,000.
 
6.02           Minimum Tangible Net Worth After Other Comprehensive
Income.  Permit their consolidated tangible net worth after Other Comprehensive
Income as of the end of any fiscal quarter of the Borrowers to be less than
$85,000,000.
 
For purposes of this Article VI, "Other Comprehensive Income" means the
"accumulated other comprehensive income (loss)" as presented in the most
recently available audited consolidated financial statements of the Borrowers.
 
ARTICLE VII
CONDITIONS PRECEDENT
 
7.01           Conditions to Closing.  The obligation of the Lender to enter
into this Agreement and extend the Revolving Commitment hereunder is subject to
the Borrowers' satisfaction of the following conditions precedent as of or prior
to the Effective Date:
 
41
 
 

--------------------------------------------------------------------------------

 
 
(a)           Loan Documents.  The Lender shall have received executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of each Borrower.
 
(b)           Organizational Documents and Resolutions.  The Lender shall have
received the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Lender and its
legal counsel:
 
(i)           copies of the Organizational Documents of each Borrower certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Borrower to be true and correct as of the Effective Date;
 
(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Lender may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such
Borrower is a party; and
 
(iii)           such documents and certifications as the Lender may reasonably
require to evidence that each Borrower is duly incorporated or organized, and is
validly existing, in good standing and qualified to engage in business in its
state of incorporation, organization or formation, the state of its principal
place of business and each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
(c)           Perfection and Priority of Liens.  The Lender shall have received:
 
(i)           searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Borrower or where a filing would need to be made in order to
perfect the Lender's security interest in the Personal Property Collateral and
copies of the financing statements on file in such jurisdictions;
 
(ii)           fully executed copies of all Collateral Documents and other
policies, certificates and documents described or referred to in Section 2.11;
 
(iii)           evidence that no Liens exist on any of the Collateral or other
Property of the Borrowers, other than Permitted Liens (such evidence to include
Uniform Commercial Code termination statements with respect to all effective
financing statements covering any portion of the Personal Property Collateral);
and
 
(iv)           if any Collateral is at any time in the possession or control of
a warehouseman, bailee or any agent or processor of any Borrower and the Lender
 
42
 
 

--------------------------------------------------------------------------------

 
 
so requests, a notification from such Person in writing of the Lender's security
interest therein, instructing such Person to hold all such Collateral for the
Lender's account and subject to the Lender's instructions and a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Lender.
 
(d)           Evidence of Insurance. The Lender shall have received copies of
insurance policies or certificates of insurance of the Borrowers evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Lender as additional
insured (in the case of liability insurance) or loss payee (in the case of
hazard insurance).
 
(e)           Closing Certificate.  The Lender shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrowers, certifying that the conditions specified in Section 7.01 and Sections
7.02 have been satisfied.
 
 (f)           Financial Statements.  The Lender shall have received:
 
(i)           the Audited Financial Statements; and
 
(ii)           unaudited consolidated financial statements of the Borrowers for
the fiscal quarter ending September 30, 2011, including balance sheets and
statements of income or operations, shareholders' equity and cash flows (the
"Interim Financial Statements").
 
(g)           Accrued Interest.  The Borrowers shall have paid all accrued but
unpaid interest arising under the Existing Loan Agreement and the Term Note.
 
(h)           No Material Adverse Change.  There shall not have occurred any
material adverse change since the effective date of the Audited Financial
Statements in the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrowers,
taken as a whole.
 
 (i)           Litigation.  There shall not exist any action, suit,
investigation or proceeding pending or threatened in any court or before an
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.
 
 (j)           Attorneys' Fees and Expenses.  The Borrowers shall have paid all
reasonable fees and disbursements of counsel to the Lender incurred in
connection with the negotiation, documentation and closing of this Agreement and
the lending transactions contemplated hereby, to the extent invoiced prior to or
on the Effective Date.
 
7.02           Conditions to all Credit Extensions.
 
The obligation of the Lender to honor any request for Credit Extension is
subject to the following conditions precedent:
 
(a)           The representations and warranties of the Borrowers contained in
Article III or any other Loan Document, or which are contained in any document
furnished at
 
43
 
 

--------------------------------------------------------------------------------

 
 
any time under or in connection herewith or therewith, shall be true and correct
on and as of the date of such Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, (ii) that,
for purposes of this Section 7.02, the representations and warranties contained
in subsections (a) and (b) of Section 3.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 4.01, and (iii) for changes resulting from transactions occurring after
the Effective Date that are permitted under this Agreement.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Lender shall have received a Loan Notice or Notice of LC
Credit Event in accordance with the requirements hereof.
 
Each request for a Credit Extension submitted by the Borrowers shall be deemed
to be a representation and warranty that the conditions specified in Sections
7.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 
ARTICLE VIII
EVENTS OF DEFAULT
 
8.01           Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)           Non-Payment.  If any Borrower fails to pay (i) within five days
when and as required to be paid herein, any amount of principal of or interest
on any Loan or any Letter of Credit Obligation, or any fee due hereunder, or
(ii) within 10 days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  If any Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 4.01, 4.02, 4.03,
4.05, 4.10, 4.11, 4.12 or 4.14 or Article V or Article VI; or
 
(c)           Pledge Agreement.  If Monarch fails to perform or observe any
covenant or agreement contained in the Pledge Agreement, including the
obligation to maintain at least the Minimum Balance (as defined in the Pledge
Agreement) in the Pledged Account; or
 
(d)           Other Defaults.  If any Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in this Agreement or in any other Loan Document on its part to be
performed or observed and such failure continues for 30 days after Monarch
receives written notice thereof from the Lender (or, if earlier, when a
Responsible Officer obtains knowledge of such failure); or
 
(e)           Representations and Warranties. If any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower herein, in any other Loan Document, or in any document delivered in
connection
 
44
 
 

--------------------------------------------------------------------------------

 
 
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
 
 (f)           Cross-Default.  If (i) any Borrower (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $250,000, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrowers is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Borrower is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Borrower as a result
thereof is greater than $500,000; or
 
(g)           Insolvency Proceedings.  If any Borrower institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for more than 60 days, or
an order for relief is entered in any such proceeding; or
 
(h)           Inability to Pay Debts; Attachment.  If (i) any Borrower becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or
 
 (i)           Judgments.  If there is entered against any Borrower (i) one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding $250,000 (to the extent not covered by independent third-party
insurance as to which the
 
45
 
 

--------------------------------------------------------------------------------

 
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of ten consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
 (j)           ERISA.  If (i) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000 for
any calendar year, or (ii) any Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $500,000; or
 
(k)           Invalidity of Loan Documents.  If any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Borrower or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or any Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document, or any Lien with respect to any material portion of the
Collateral intended to be secured thereby ceases to be, or subject to Section
5.01, is not, valid, perfected and prior to all other Liens or is terminated,
revoked or declared void; or
 
 (l)           Change of Control.  If any Change of Control shall occur.
 
8.02           Remedies Upon Event of Default.  Upon the occurrence of any Event
of Default or at any time thereafter, the Lender may take any or all of the
following actions:
 
(a)           declare the Revolving Commitment and any obligation of the Lender
to make further Revolving Loans or Letter of Credit extensions to be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 
(c)           require that the Borrowers Cash Collateralize the Letter of Credit
Liabilities (in an amount equal to the then Outstanding Amount thereof);
 
(d)           realize or foreclose upon the Collateral or any portion or part of
the Collateral in any order; and
 
(e)           exercise all rights and remedies available to it under the Loan
Documents or applicable Law;
 
 
46
 
 

--------------------------------------------------------------------------------

 
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Revolving Loans and any
obligation of the Lender to make Letter of Credit extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of any Borrower to Cash Collateralize the Letter of Credit
Liabilities as aforesaid shall automatically become effective, in each case
without further act of the Lender.
 
8.03           Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the Letter of Credit Liabilities have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Lender in the following order.
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lender and amounts payable under Article VII)
payable to the Lender;
 
Second, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans and L/C Borrowings and
interest accrued on any other Obligations owing to the Lender (or any Affiliate
of the Lender);
 
Third, to payment of any amounts due under any Swap Contract between any
Borrower and the Lender (or any Affiliate of the Lender), including payment of
breakage, termination or other payments and any interest accrued thereon;
 
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and (b) Cash Collateralize that
portion of Letter of Credit Liabilities comprised of the aggregate undrawn
amount of Letters of Credit;
 
Fifth, to the payment of amounts due under any Capital Lease between any
Borrower and the Lender (or any Affiliate of the Lender);
 
Sixth, to payment of amounts due under any Treasury Management Agreement between
any Borrower and the Lender (or any Affiliate of the Lender);
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrowers or as otherwise required by Law.
 
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
8.04           Marshalling; Waivers.  Each Borrower waives any right it may have
to require marshaling of assets or Collateral for repayment of the Obligations
in the event of the occurrence
 
47
 
 

--------------------------------------------------------------------------------

 
 
of any Event of Default. Each Borrower waives any and all rights it may have
under 12 Okla. Stat. § 686 or any other applicable law that may require or
arguably require the Lender to proceed first against any Collateral or portion
of the Collateral in lieu of or prior to proceeding against the Borrowers.  Each
Borrower also waives any right under 12 Okla. Stat. § 686 or under any other
applicable law to obtain credit for the fair market value of the Property
secured by any of the Collateral Documents, even if such Collateral Document is
released by the Lender, unless the Lender forecloses the particular Lien
represented by such Collateral Document and the Property encumbered by such
Collateral Document is sold at sheriff's sale or by power of sale pursuant to
such Collateral Document. The terms of this Section 8.04 shall survive any
release of any Collateral Document and shall remain in effect between the Lender
and the Borrowers as long as any Obligations exist in any form.
 
ARTICLE IX
EXPENSES AND INDEMNITY
 
9.01           Cost and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Lender (including the fees, charges and disbursements of any counsel for the
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loan, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loans.
 
9.02           Indemnification.  The Borrowers shall indemnify the Lender and
each Related Party of the Lender (each such Person being called an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, the administration of this
Agreement and the other Loan Documents, (ii) the Loans or the use or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the
Borrowers, or any Environmental Liability related in any way to the Borrowers or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence,
 
48
 
 

--------------------------------------------------------------------------------

 
 
willful misconduct or bad faith of such Indemnitee or (y) result from a claim
brought by the Borrowers against an Indemnitee for breach of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrowers have
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
9.03           Increased Cost and Reduced Return; Capital Adequacy.  If, after
the Effective Date, any Change in Law: (1) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, or any
successor thereto), special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by the Lender; or (2) shall impose on the
Lender any other condition affecting the Notes; and the result of anything
described in clauses (1) above and (2) is to reduce the amount of any sum
received or receivable by the Lender under this Agreement or under any of the
Notes with respect thereto, then upon demand by the Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Lender), the Borrowers shall promptly pay to the Lender such
additional amount as will compensate the Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is two
hundred seventy (270) days prior to the date on which the Lender first made
demand therefor.
 
9.04           Taxes.
 
(a)           Any and all payments by the Borrowers to or for the account of the
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Lender, taxes
imposed on or measured by its overall net income and franchise taxes imposed on
it by the jurisdiction (or any political subdivision thereof) under the Laws of
which the Lender is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as "Taxes"). If any Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 9.04), the Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, (iii) such Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, such Borrower
shall furnish to the Lender the original or a certified copy of a receipt
evidencing payment thereof.
 
(b)           In addition, the Borrowers agree to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as "Other Taxes").
 
49
 
 

--------------------------------------------------------------------------------

 
 
(c)           If a Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Lender, such Borrower shall also pay to the Lender, at the time interest is
paid, such additional amount that the Lender specifies is necessary to preserve
the after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.
 
(d)           The Borrowers agree to indemnify the Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 9.04) paid by
the Lender, (ii) amounts payable under Section 9.04(c) and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (d) shall be made within 30 days after
the date the Lender makes a demand therefor.
 
9.05           Matters Applicable to all Requests for Compensation.  A
certificate of the Lender claiming compensation under Section 9.03 or 9.04 and
setting forth the calculation of the additional amount or amounts to be paid to
it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Lender may use any reasonable averaging and
attribution methods.
 
9.06           Payments.  All amounts due under this Article IX shall be payable
not later than ten Business Days after demand therefor.
 
9.07           Survival.  All obligations of the Borrowers under this Article XI
shall survive the termination of the Revolving Commitment and the repayment of
all Obligations hereunder.
 
ARTICLE X
[INTENTIONALLY OMITTED.]
 
ARTICLE XI
MISCELLANEOUS
 
11.01           Amendments.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers therefrom, shall be effective unless in writing signed by the Lender
and the Borrowers, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
11.02           Notices and Other Communications; Facsimile Copies.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other
 
50
 
 

--------------------------------------------------------------------------------

 
 
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)           if to the Borrowers:
 
c/o The Monarch Cement Company
449 1200 Street
Humboldt, Kansas  66748
Attention: Debra Roe, Chief Financial Officer
Telephone: (620) 473-2225
Telecopier: (620) 473-2447
Electronic Mail: debbie.roe@monarchcement.com
 
(ii)           if to the Lender:
 
Bank of Oklahoma
Bank of Oklahoma Tower
P. O. Box 2300
Tulsa, Oklahoma  74102-2300
Attention:  Bershunda J. Taylor
Telephone: (918) 588-6425
Telecopier: (918) 295-0400
Electronic Mail: BBurnett@bokf.com


Notices sent by hand or overnight courier service, or mailed by certified mail,
shall be deemed to have been given when received. Notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices and
other communications sent to an email address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient. Any notice or other communication given
as set forth above shall be deemed notice to all of the Borrowers.
 
(b)           Change of Address.  Any of the Borrowers or the Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other party hereto.
 
11.03           No Waiver; Cumulative Remedies.  No failure by the Lender to
exercise, and no delay by the Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
51
 
 

--------------------------------------------------------------------------------

 
 
11.04           Right of Setoff.  To the extent that any payment by or on behalf
of any Borrower is made to the Lender, or the Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.
 
11.05           Successors and Assigns.  The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrowers may not assign or otherwise transfer any of
their rights or obligations hereunder or thereunder.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
any participants in the Loans (to the extent provided in Section 11.06), and the
Related Parties of the Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
11.06           Participations.  The Lender may at any time, without the consent
of, or notice to, the Borrowers, sell participations to any Person (each, a
"Participant") in all or a portion of the Lender's rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) the Lender's obligations under
this Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the Borrowers for the performance of such obligations, and (iii)
the Borrowers shall continue to deal solely and directly with the Lender in
connection with its rights and obligations under this Agreement.  The Borrowers
agree that, subject to the terms of the agreements of participation, each
Participant will be entitled to rely on the terms of this Agreement and the
other Loan Documents as fully as if such Participant had been named as the
holder of the Notes and a party to the other Loan Documents.
 
11.07           Confidential Information.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and representatives
and to any direct or indirect contractual counterparty (or such contractual
counterparty's professional advisor) under any Swap Contract relating to Loans
outstanding under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.07, to (i) any Participant
in, or any prospective Participant in, any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to a
 
52
 
 

--------------------------------------------------------------------------------

 
 
Borrower and its obligations, or (g) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Lender or any of its Affiliates on a
nonconfidential basis from a source other than a Borrower.  For purposes of this
Section 11.07, "Information" means all information received from a Borrower
relating to the Borrowers or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by such Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
11.08           Set-off.  If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Lender and its Affiliates under this Section 11.08 are in addition
to other rights and remedies (including other rights of setoff) that the Lender
or its Affiliates may have. The Lender agrees to notify the Borrowers promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
11.09           Waiver of Consequential and Punitive Damages.  To the fullest
extent permitted by applicable law, none of Borrowers shall assert, and each of
the Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, or the use
of the proceeds of the Loan.
 
11.10           Counterparts; Integration; Effectiveness; Amendment and
Restatement.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or by electronic communication in electronic
portable format (PDF) shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
11.11           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or
 
53
 
 

--------------------------------------------------------------------------------

 
 
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Lender, regardless of any investigation made by the
Lender and notwithstanding that the Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.13           GOVERNING LAW; JURISDICTION; ETC.  THIS AGREEMENT, EACH NOTE AND
EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR
ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF OKLAHOMA, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF TULSA, STATE OF OKLAHOMA AND
IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS.  EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
 
11.14           WAIVER OF RIGHT TO TRIAL BY JURY.   EACH BORROWER AND THE LENDER
EACH HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER AND THE
LENDER EACH ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT
 
54
 
 

--------------------------------------------------------------------------------

 
 
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH BORROWER AND THE LENDER EACH WARRANTS AND REPRESENTS THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
 
11.15           Borrower Representative.  Monarch is hereby appointed by each of
the Borrowers as its contractual representative hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes Monarch to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents.
 
11.16           Release.  In consideration of the amendments contained herein,
each of the Borrowers hereby waives and releases the Lender from any and all
claims and defenses, known or unknown, with respect to this Agreement and the
other Loan Documents and the transactions contemplated thereby.
 
11.17           Ratification and Affirmation.  Each Borrower hereby acknowledges
the terms of this Agreement and ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect.
 
11.18           USA PATRIOT Act Notice.  The Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the names and addresses of the Borrowers and other
information that will allow the Lender to identify each Borrower in accordance
with the Act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES APPEAR ON FOLLOWING PAGES.]
 
 
 
 
 
 
 
 
55
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWERS:
THE MONARCH CEMENT COMPANY, a Kansas corporation

 
By:   /s/ Walter H. Wulf,
Jr.                                                             
Name: Walter H. Wulf, Jr.
Title: President and Chairman of the Board
 
 
BEAVER LAKE CONCRETE, INC., an Arkansas corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President and Chairman of the Board
 
 
CAPITOL CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
 
CITY WIDE CONSTRUCTION PRODUCTS CO., a Missouri corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
 
CONCRETE ENTERPRISES, INC., a Kansas corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President
 


Signature Page to
Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


CONCRETE MATERIALS, INC., a Kansas corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                      
Name: Walter H. Wulf, Jr.
Title: President
 
 
DODGE CITY CONCRETE, INC., a Kansas corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
 
JOPLIN CONCRETE COMPANY, INC., a Missouri corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                      
Name: Walter H. Wulf, Jr.
Title: President and Chairman of the Board
 
 
KANSAS SAND AND CONCRETE, INC., a Kansas corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                     
Name: Walter H. Wulf, Jr.
Title: President
 
 
KAY CONCRETE MATERIALS CO., a Missouri corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                          
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 




Signature Page to
Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 




MONARCH CEMENT OF IOWA, INC., an Iowa corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                    
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
 
SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                         
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
 
SPRINGFIELD READY MIX CO., a Missouri corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                              
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
 
TULSA DYNASPAN, INC., an Oklahoma corporation
 
By:   /s/ Walter H. Wulf,
Jr.                                                                                      
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 


 
 
 

 








Signature Page to
Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


LENDER:
BOKF, NA DBA BANK OF OKLAHOMA


 
 
By:   /s/  Bershunda J. Taylor                        

 
Name: Bershunda J. Taylor

 
Title: Vice President



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to
Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


Schedule 3.10
 
INSURANCE
 

 

(see attached)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Schedule 3.10




 
 

--------------------------------------------------------------------------------

 

  [acord_logo.jpg]                               DATE (MM/DD/YYYY)
02/03/12
  CERTIFICATE OF LIABILITY INSURANCE             
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).
PRODUCER                                                      1-816-421-7788 
CONTACT NAME:   Carolyn Short
Arthur J. Gallagher Risk Management Services, Inc. 
PHONE (A/C, No, Ext):    816-395-8558
FAX (A/C, No): 816-467-5558
2345 Grand Blvd., Suite 900 
ADDRESS: E-MAIL carolyn_short@ajg.com
Kansas City, MO 64108  INSURER(S) AFFORDING COVERAGE
NAIC #
Mark Lathrom  INSURER A : LIBERTY MUT FIRE INS CO 
23035
INSURED  INSURER B : EMPLOYERS INS OF WAUSAU 
21458
The Monarch Cement Company
INSURER C : WAUSAU UNDERWRITERS INS CO 
26042
449 1200th Street
INSURER D :   
P.O. Box 1000
INSURER E :   
Humboldt, KS 66748
INSURER F :    COVERAGES   
 CERTIFICATE NUMBER: 25454812
  REVISION NUMBER:   
THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR
LTR
 
TYPE OF INSURANCE
     
ADDL
INSR
SUBR
WVD
 
POLICY NUMBER
POLICY EFF
(MM/DD/YYYY)
POLICY EXP
(MM/DD/YYYY)
 
LIMITS 
A
GENERAL LIABILITY
       
X
X
TB2-Z91-512405-032
01/01/12
01/01/13
EACH OCCURRENCE 
$1,000,000
 
X
OMMERCIAL GENERAL LIABILITY
         
DAMAGE TO RENTED PREMISES (Ea occurance)
$300,000
 
 
 
CLAIMS MADE
X
OCCUR
         
MED EXP (Any one person)
$5,000
                           
PERSONAL & ADV INJURY
$1,000,000
                           
GENERAL AGGREGATE
$2,000,000
 
GEN'L AGGREGATE LIMIT APPLIES PER:
         
PRODUCTS - COMP/OP AGG
$2,000,000
 
X
POLICY
  PRO-
JECT
   
LOC
           
$
A
AUTOMOBILE LIABILITY
     
X
X
AS2-Z91-512405-022
01/01/12
01/01/13
COMBINED SINGLE LIMIT (Ea accident)
$1,000,000
 
X
ANY AUTO                   
BODILY INJURY (Per person)
$
 
 
ALL OWNED
AUTOS
   SCHEDULED
AUTOS
           
BODILY INJURY (Per accident)
$
 
X
HIRED AUTOS    NON-OWNED
AUTOS
           
PROPERTY DAMAGE (Per accident)
$
                       
$
B
X
UMBRELLA LIAB
X
OCCUR
X
X
THC-Z91-512405-562
01/01/12
01/01/13
EACH OCCURRENCE 
$15,000,000
    EXCESS LIAB   
CLAIMS-MADE
          AGGREGATE 
$15,000,000
 
 
DED
X
RETENTION  
$10,000             
$
C
 WORKERS COMPENSATION    
 
Y/N
 
X
WCJ-Z91-512405-052
01/01/12
01/01/13
X
WC STATU-
TORY LIMITS
  OTH-
ER
 
  ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?    
 N/A
       
E.L. EACH ACCIDENT
 
$1,000,000
  (Mandatory in NH)           
E.L. DISEASE - EA EMPLOYEE
$1,000,000
             
E.L. DISEASE - POLICY LIMIT
$1,000,000
DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)
Bank of Oklahoma is included as an Additional Insured under the General
Liability, Automobile Liability and Umbrella Liability policies as required by
written contract. A waiver of subrogation is included under the General
Liability, Automobile Liability, Umbrella Liability and Workers' Compensation
(as allowed by state law) as required by written contract. CERTIFICATE HOLDER   
   
CANCELLATION
                Bank of Oklahoma
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
Bershunda J. Taylor
AUTHORIZED REPRESENTATIVE                                    [acord_sign.jpg]
 ,   ACORD 25 (2010/05)                                       The ACORD name and
logo are registered marks of ACORD                            © 1988-2010 ACORD
CORPORATION. All rights reserved.

 

--------------------------------------------------------------------------------

 
 
 

SUPPLEMENT TO CERTIFICATE OF INSURANCE             
  DATE
 02/03/2012
 NAME OF INSURED:  The Monarch Cement Company   
Additional Description of Operations/Remarks from Page 1:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Additional Information:
 
General Liability Additional Insured as Required by Written Contract or
Agreement per Form:
LG 31 80 09 07
 
Automobile Liability Additional Insured as Required by Written Contract or
Agreement per Form:
CA 20 48 02 99
 
30 Day Notice of Cancellation except for 10 day notice for nonpayment of premium
as required by written contract or agreement per Forms:
General Liability - LIM 99 01 05 11
Workers' Compensation - WM 90 17 09 10
Automobile Liability - AC8407 0509
Umbrella Liability - XD 24 01 (05-06)
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

  [acord_logo.jpg]                         DATE (MM/DD/YYYY)
02/03/12
EVIDENCE OF COMMERCIAL PROPERTY INSURANCE       
THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUEING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST.
PRODUCER NAME,
CONTACT PERSON AND ADDRESS  
 
Arthur J. Gallagher Risk Management Services, Inc. 
2345 Grand Blvd., Suite 900 
Kansas City, MO 64108
PHONE
(A/C NO. EXT):
1-816-421-7788 
COMPANY NAME AND ADDRESS
 
LIBERTY MUT FIRE INS CO
 
                                              
 
NAIC NO: 23035
FAX
(A/C, No): 1-816-472-5517
E-MAIL
ADDRESS:
IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH
 CODE:  SUB CODE:
POLICY TYPE
AGENCY
CUSTOMER ID #:
Commercial Property
NAMED INSURED AND ADDRESS
The Monarch Cement Company
449 1200th Street
 LOAN NUMBER   
POLICY NUMBER
YU2-L9L-512405-372
P.O. Box 1000
Humboldt, KS 66748
EFFECTIVE DATE
01/01/12
 EXPIRATION DATE
01/01/13
  o     CONTINUED UNTIL TERMINATED IF CHECKED
ADDITIONAL NAMED INSURED(S)
See Attached
   PROPERTY INFORMATION ( Use REMARKS on page 2, if more space is
required)         o    BUILDING   OR  x    BUSINESS PERSONAL PROPERTY  
LOCATION/DESCRIPTION
Locations 1.1 - 51.1 - See attached Statement of Values
 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
    COVERAGE INFORMATION                     PERILS INSURED  o       BASIC 
o       BROAD  x       SPECIAL  o  
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:   $250,000,000                
DED: See Below
 
YES
NO
N/A
   x  BUSINESS INCOME      o  RENTAL VALUE  X     If YES, LIMIT:
$30,000,000           xActual Loss Sustained; # of months:  BLANKET COVERAGE  X
    If YES, indicate value(s) reported on property identified above: $ See
Attached  TERRORISM COVERAGE   X    Attach Disclosure notice / DEC      IS THERE
A TERRORISM-SPECIFIC EXCLUSION?  X            IS DOMESTIC TERRORISM EXCLUDED?  X
       LIMITED FUNGUS COVERAGE  X     If YES,
LIMIT: 250,000                          DED: 100,000  FUNGUS EXCLUSION (If
"YES", specify organization's form used)     X     REPLACEMENT COST X      
 AGREED VALUE X        COINSURANCE   X    If YES,            %  EQUIPMENT
BREAKDOWN (If Applicable) X     If YES, LIMIT:  Follows Prop                
DED:   See Below  ORDINANCE OR LAW   - Coverage for loss to undamaged portion of
bldg X                          - Demolition Costs X     If YES,
LIMIT: 10,000,000                          DED: 100,000                      -
Incr. cost of Construction X     If YES, LIMIT: Included    
                         DED:  EARTH MOVEMENT (If Applicable) X     If YES,
LIMIT: 50,000,000                          DED: 100,000    FLOOD (If Applicable)
X     If YES, LIMIT: See Below                           DED: 100,000    WIND /
HAIL (If Subject to Different Provisions) X     If YES, LIMIT: See
Below                           DED: See Below  PERMISSION TO WAIVE SUBROGATION
IN FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS X      
CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST    o   MORTGAGEE  o    CONTRACT OF SALE
 LENDER SERVICING AGENT NAME AND ADDRESS
  x   LENDERS LOSS PAYABLE  x    LOSS PAYEE   NAME AND ADDRESS  Bank of Oklahoma
AUTHORIZED REPRESENTATIVE                                    [acord_sign.jpg]
 Bershunda J. Taylor   ,
ACORD 28 (2009/12)                                       Page 1 of
2                      © 2003-2009 ACORD CORPORATION. All rights reserved.
The ACORD name and logo are registered marks of ACORD

 
 

--------------------------------------------------------------------------------

 
 
EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions
(Use only if more space is required)
 
Bank of Oklahoma is included as Lenders Loss Payable and Loss Payee under the
Property policy as required by written contract.
 
Business Interruption Coverage only applies to Locations 1.1 and 2.1
Flood limit: $50,000,00 except $5,000,000 for locations 6,12,35.1, 35.2, 35.3,
35.4, 35.6 and 46
No Flood Coverage for Locations 4.5, 18, 22, 29, 33, 37, 39, 41, 51
Mobile Equipment or Tools Limit: $1,140,000
Deductibles:
$100,000 - policy deductible except
$250,000 - Loss of Business Income / Extra Expense for Locations 1.1 and 2.1
$10,000 - Locations 3.1 - 51.1
$30,000 Per Vehicle - $100,000 Maximum per Occurence - Unscheduled Licensed
Vehicles
$10,000 - Exhibitions, Expositions, Fairs or Trade Shows
$10,000 - Mobile Equipment or Tools
 
Equipment Breakdown Deductibles:
$100,000 - Covered Objects Location 1.1 and 2.1
$10,000 - covered Objects All Other covered Locations
5x ADV - Loss of Business Income and Extra Expense Locations 1.1 and 2.1
 
Wind Associated with named Storm Deductible:
2% subject to $100,000 minimum - First tier wind Counties and Parishes
5% subject to $250,000 minimum - Florida and Puerto Rico
 
 
 
 
 
 
  Page 2 of 2 

 
 

--------------------------------------------------------------------------------

 
Named Insureds
 
 * The Monarch Cement Company
 * Beaver Lake Concrete, Inc.
 * Capitol Concrete Products Co., Inc.
 * City Wide Construction Products Co.
 * Concrete Enterprises, Inc.
 * Concrete Enterprises, South, A Division of Concrete Enterprises, Inc.
 * Concrete Materials, Inc.
 * Dodge City Concrete, Inc.
 * Kay Concrete Materials Co.
 * Concrete Industries, A Division of Dodge City Concrete, Inc.
 * Joplin Concrete Company, Inc.
 * Kansas Sand & Concrete, Inc.
 * Monarch Cement of Iowa, Inc.
 * Salina Concrete Products, Inc.
 * Kansas Building Products, A Division of Salina Concrete Products, Inc.
 * Springfield Ready Mix Co.
 * Tulsa Dynaspan, Inc.
 * Arrow Concrete Company, A division of Tulsa Dynaspan, Inc.

 
 
 
 
 

--------------------------------------------------------------------------------

 

L.M. PROPERTY  -  STATEMENT OF VALUES  POLICY NAME :   The Monarch Cement Co. 
POLICY NUMBER:   YU2L9L512405372 POLICY EFFECTIVE/EXPIRATION: 01/01/2012 until
01/01/2013                             Furniture
& Fixtures
Improvements
& Betterments
Signs, Tools
Electronic Data Processing
Property in
the Open
Property
of Others
   
Equip
off
 Premises
Contractors
Equipment
       
Loc #
Sub-
loc #
Location
Name
Insureds
Complete
Street
Address
City
State/
Province
Zip
Code
Zip
Code
Ext
 
Building
 
Inventory/
Stock &
Supplies
 
All Other
Personal
Property
 
Mobile
Equipment
 
Loss of
Business
Income
 
Total TIV
1
1
Monarch Cement
449 1200th St
Humboldt
KS
66748
1785
 
       90,235,000
 
     10,000,000
 
      115,000,000
 
                -
 
     30,000,000
 
      245,235,000
2
1
Quarry Location
432 1600th St
Humboldt
KS
66748
2220
 
                    -
 
                  -
 
         2,250,000
 
                -
 
                  -
 
         2,250,000
3
1
DCC
1105 E Wyatt Earp Blvd
Dodge City
KS
67801
5338
 
              50,000
 
                  -
 
            600,000
 
                -
 
                  -
 
            650,000
4
1
BLC
2425 Old Wire Rd
Springdale
AR
72764
8020
 
            100,000
 
                  -
 
            250,000
 
                -
 
                  -
 
            350,000
4
2
BLC - Rogers
2500 W Hudson Rd
Rogers
AR
72756
2072
 
            100,000
 
                  -
 
            350,000
 
                -
 
                  -
 
            450,000
4
3
BLC - Fayetteville
1474 Van Asche
Fayetteville
AR
72704
   
              35,000
 
                  -
 
            165,000
 
                -
 
                  -
 
            200,000
4
4
BLC - Bentonville
5698 S Vaughn Rd # 279
Bentonville
AR
72712
   
              35,000
 
                  -
 
            165,000
 
                -
 
                  -
 
            200,000
4
5
BLC - Huntsville
383 N Parrott Dr
Huntsville
AR
72740
   
              30,000
 
                  -
 
            120,000
 
                -
 
                  -
 
            150,000
5
1
CWC - Springfield
1948 Northwest Bypass
Springfield
MO
65803
   
                    -
 
                  -
 
              25,000
 
                -
 
                  -
 
              25,000
5
2
CWC - Ozark
1817 N Farmer Branch Rd
Ozark
MO
65721
7272
 
              75,000
 
                  -
 
            400,000
 
                -
 
                  -
 
            475,000
6
1
CEI
2430 E 1st Ave
Hutchinson
KS
67501
1804
 
            225,000
 
                  -
 
            600,000
 
                -
 
                  -
 
            825,000
7
1
CMI
9900 W 75th St
Overland Park
KS
66204
2216
 
         1,300,000
 
                  -
 
         1,350,000
 
                -
 
                  -
 
         2,650,000
8
1
KSC
531 NW Tyler St
Topeka
KS
66608
1563
 
            800,000
 
                  -
 
         1,350,000
 
                -
 
                  -
 
         2,150,000
9
1
TDI
1601 E Houston St
Broken Arrow
OK
74012
4407
 
         2,150,000
 
                  -
 
         5,600,000
 
                -
 
                  -
 
         7,750,000
10
1
KBP
1600 S Hoover Rd
Wichita
KS
67209
2812
 
            400,000
 
       1,000,000
 
            600,000
 
                -
 
                  -
 
         2,000,000
11
1
Dcci
1105 E Wyatt Earp Blvd
Dodge City
KS
67801
5338
 
                    -
 
                  -
 
            850,000
 
                -
 
                  -
 
            850,000
12
1
SCP
1100 W Ash St
Salina
KS
67401
2559
 
            800,000
 
       1,500,000
 
            850,000
 
                -
 
                  -
 
         3,150,000
13
1
SRM
2836 W Division St
Springfield
MO
65802
1151
 
            100,000
 
                  -
 
         1,000,000
 
                -
 
                  -
 
         1,100,000
14
1
MCI
5200 Park Ave
Des Moines
IA
50321
1229
 
            650,000
 
                  -
 
            400,000
 
                -
 
                  -
 
         1,050,000
15
1
CCP
627 NW Tyler St
Topeka
KS
66608
1591
 
         1,250,000
 
          800,000
 
         2,250,000
 
                -
 
                  -
 
         4,300,000
16
1
CCP
1452 N 1823 Rd
Lawrence
KS
66044
9100
 
            300,000
 
          250,000
 
            200,000
 
                -
 
                  -
 
            750,000
17
1
JCC
7425 Newman Rd
Joplin
MO
64801
5726
 
            150,000
 
                  -
 
            410,000
 
                -
 
                  -
 
            560,000
18
1
KSC
1628 NW Valencia Rd
Topeka
KS
66615
9658
 
                    -
 
                  -
 
         1,500,000
 
                -
 
                  -
 
         1,500,000

 
 
 
 
 
19
1
MCC Dwelling
1300 S 8th St
Humboldt
KS
66748
1782
 
250,000
 
 -
 
-
 
 -
 
                  -
 
            250,000
20
1
MCC Dwelling
1314 S 8th St
Humboldt
KS
66748
1782
 
400,000
 
 -
 
-
 
-
 
                  -
 
            400,000
21
1
MCC Dwelling
1316 S 8th St
Humboldt
KS
66748
1782
 
175,000
 
 -
 
-
 
 -
 
                  -
 
            175,000
22
1
MCC Dwelling
245 1600th St
Humboldt
KS
66748
2283
 
25,000
 
 -
 
-
 
-
 
                  -
 
              25,000
23
1
MCC Dwelling
240 1200th St
Humboldt
KS
66748
2244
 
125,000
 
 -
 
-
 
-
 
                  -
 
            125,000
24
1
MCC Dwelling
242 1200th St
Humboldt
KS
66748
2244
 
40,000
 
 -
 
 -
 
-
 
                  -
 
              40,000
25
1
MCC Dwelling
1003 Wulf Dr
Humboldt
KS
66748
2022
 
15,000
 
 -
 
 -
 
-
 
                  -
 
              15,000
26
1
MCC Dwelling
346 1200th St
Humboldt
KS
66748
2236
 
40,000
 
-
 
-
 
-
 
                  -
 
              40,000
27
1
MCC Dwelling
1490 Delaware Rd
Humboldt
KS
66748
2224
 
20,000
 
-
 
-
 
-
 
                  -
 
              20,000
28
1
MCC Dwelling
1935 Georgia Rd
Humboldt
KS
66748
2068
 
45,000
 
 -
 
-
 
-
 
                  -
 
              45,000
29
1
MCC Dwelling
1051 Arkansas Rd
Humboldt
KS
66748
2251
 
55,000
 
-
 
-
 
 -
 
                  -
 
              55,000
30
1
MCC Dwelling
496 1800th St
Humboldt
KS
66748
2214
 
55,000
 
 -
 
-
 
-
 
                  -
 
              55,000
31
1
MCC Dwelling
2103 Connecticut Rd
Humboldt
KS
66748
2158
 
100,000
 
 -
 
 -
 
-
 
                  -
 
            100,000
32
1
BLC Dwelling
5700 S Vaughn
Benton
AR
72015
   
45,000
 
 -
 
 -
 
-
 
                  -
 
              45,000
33
1
MCC Dwelling
456 1585th St
Humboldt
KS
66748
2226
 
75,000
 
 -
 
-
 
-
 
                  -
 
              75,000
34
1
MCC Dwelling
476 1600th St
Humboldt
KS
66748
2220
 
60,000
 
 -
 
 -
 
 -
 
                  -
 
              60,000
35
1
Cid - Ready Mix
111 J C St
Garden City
KS
67846
   
200,000
 
  -
 
650,000
 
-
 
                  -
 
            850,000
35
2
Cid - Batch Plant
111 J C St
Garden City
KS
67846
   
 -
 
-
 
-
 
100,000
 
                  -
 
            100,000
35
3
Batch Plant
111 J C St
Garden City
KS
67846
   
 -
 
 -
 
-
 
300,000
 
                  -
 
            300,000
35
4
Batch Plant
111 J C St
Garden City
KS
67846
   
 -
 
-
 
-
 
75,000
 
                  -
 
              75,000
35
5
Batch Plant
111 J C St
Garden City
KS
67846
   
 -
 
 -
 
-
 
75,000
 
                  -
 
              75,000
35
6
CD Batch Plant
111 J C St
Garden City
KS
67846
   
-
 
-
 
-
 
515,000
 
                  -
 
            515,000
36
1
Cid - Ready Mix
107 Glenn St
Scott City
KS
67871
   
35,000
 
  -
 
150,000
 
-
 
                  -
 
            185,000
36
2
Cid - Batch Plant
107 Glenn St
Scott City
KS
67871
   
 -
 
 -
 
 -
 
75,000
 
                  -
 
              75,000
37
1
Cid - Batch Plant
E Walnut
Ness City
KS
67560
   
25,000
 
 -
 
120,000
 
 -
 
                  -
 
            145,000
38
1
Cid - Batch Plant
404 2nd St
Leoti
KS
67861
   
15,000
 
 -
 
45,000
 
-
 
                  -
 
              60,000
39
1
Cid - Batch Plant
6 E Road 153
Dighton
KS
67839
   
25,000
 
-
 
45,000
 
-
 
                  -
 
              70,000
40
1
 
804 E Main St
Harper
KS
67058
   
25,000
 
-
 
200,000
 
 -
 
                  -
 
            225,000
41
1
 
245 E Sherman
Kingman
KS
67068
   
150,000
 
-
 
600,000
 
-
 
                  -
 
            750,000
42
1
 
317 W 3rd
Medicine Lodge
KS
67104
   
25,000
 
-
 
200,000
 
-
 
                  -
 
            225,000
43
1
 
1100 S Jackson
Pratt
KS
67124
   
100,000
 
 -
 
600,000
 
 -
 
                  -
 
            700,000
44
1
 
1301 W 10th
Pratt
KS
67124
   
100,000
 
-
 
600,000
 
 -
 
                  -
 
            700,000
45
1
 
50 Kay Dr
Monett
MO
65708
   
357,000
 
-
 
425,000
 
-
 
                  -
 
            782,000
46
1
 
30 E Mill St
Aurora
MO
65605
   
270,000
 
-
 
180,000
 
-
 
                  -
 
            450,000
47
1
 
Hwy 60
Billings
MO
65610
   
427,000
 
-
 
418,000
 
-
 
                  -
 
            845,000
48
1
 
410 N Main
Mt Vernon
MO
65712
   
390,000
 
-
 
145,000
 
-
 
                  -
 
            535,000
49
1
 
Hwy 37
Sarcoxie
MO
64862
   
125,000
 
 -
 
82,000
 
-
 
                  -
 
            207,000
50
1
 
845 Farm Rd 2035
Monett
MO
65708
   
129,000
 
-
 
364,500
 
-
 
                  -
 
            493,500
51
1
 
7905 S. Regency Dr.
Sapulpa
OK
74066
   
20,000
 
-
 
280,000
 
-
 
                  -
 
            300,000
                 
$102,728,000
 
$13,550,000
 
$141,389,500
 
$1,140,000
 
$30,000,000
 
$288,807,500


 
 

--------------------------------------------------------------------------------

 


 
Schedule 3.18(a)


LOCATIONS OF INVENTORY
 


The inventory described in the attached spreadsheet or located on or adjacent to
the locations described in such spreadsheet; it being understood that a Borrower
may have inventory located on adjacent property that has a different mailing
address.
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.18(a)




 
 

--------------------------------------------------------------------------------

 


The Monarch Cement Co.                                       
Location
Name
Street
Address
City
State/
Province
Zip
Code
Zip
Code
Ext
Occupancy
Description
Monarch Cement
449 1200th St
Humboldt
KS
66748
1785
Cement Plant
Quarry Location
432 1600th St
Humboldt
KS
66748
2220
Quarry location
BLC-Office and plant
2425 Old Wire Rd
Springdale
AR
72764
8020
Batch Plant
BLC
2500 W Hudson Rd
Rogers
AR
72756
2072
Batch Plant
BLC
1474 Van Asche
Fayetteville
AR
72704
 
Batch Plant
BLC
5698 S Vaughn Rd # 279
Bentonville
AR
72712
 
Batch Plant
BLC
383 N Parrott Dr
Huntsville
AR
72740
 
Batch Plant
CCP-Office and plant
627 NW Tyler St
Topeka
KS
66608
1591
Block Plant
CCP
1452 N 1823 Rd
Lawrence
KS
66044
9100
Block retail
CWC
1817 N Farmer Branch Rd
Ozark
MO
65721
7272
Batch Plant
CEI
2430 E 1st Ave
Hutchinson
KS
67501
1804
Batch Plant
CES- divison of CEI
804 E Main St
Harper
KS
67058
 
Batch Plant
CES- divison of CEI
245 E Sherman
Kingman
KS
67068
 
Batch Plant
CES- divison of CEI
317 W 3rd
Medicine Lodge
KS
67104
 
Batch Plant
CES- divison of CEI*
1100 S Jackson
Pratt
KS
67124
 
Sand plant
CES- divison of CEI
1301 W 10th
Pratt
KS
67124
 
Batch Plant
CMI
9900 W 75th St
Overland Park
KS
66204
2216
Batch Plant
JCC
7425 Newman Rd
Joplin
MO
64801
5726
Batch Plant
KSC- Office and plant
531 NW Tyler St
Topeka
KS
66608
1563
Batch Plant
KSC*
1628 NW Valencia Rd
Topeka
KS
66615
9658
Sand plant
KCM-Office and plant
50 Kay Dr
Monett
MO
65708
 
Batch Plant
KCM
30 E Mill St
Aurora
MO
65605
 
Batch Plant
KCM
Hwy 60
Billings
MO
65610
 
Batch Plant
KCM
410 N Main
Mt Vernon
MO
65712
 
Batch Plant
KCM
Hwy 37
Sarcoxie
MO
64862
 
Batch Plant
KCM-Sand Distribution
845 Farm Rd 2035
Monett
MO
65708
 
Sand distribution
DCC
1105 E Wyatt Earp Blvd
Dodge City
KS
67801
5338
Cement terminal and Ready Mix
Cid - division of DCC
111 J C St
Garden City
KS
67846
 
Batch Plant
Cid - division of DCC
107 Glenn St
Scott City
KS
67871
 
Batch Plant
Cid - division of DCC
E Walnut
Ness City
KS
67560
 
Batch Plant
Cid - division of DCC
404 2nd St
Leoti
KS
67861
 
Batch Plant
Cid - division of DCC
6 E Road 153
Dighton
KS
67839
 
Batch Plant
MCI
5200 Park Ave
Des Moines
IA
50321
1229
Cement Terminal
SCP
1100 W Ash St
Salina
KS
67401
2559
Block plant & Batch plant
KBP - division of SCP
1600 S Hoover Rd
Wichita
KS
67209
2812
Block Plant
CES- Batch Plant
804 E Main St
Harper
KS
67058
 
Batch Plant
CES- Batch Plant
245 E Sherman
Kingman
KS
67068
 
Batch Plant
CES- Batch Plant
317 W 3rd
Medicine Lodge
KS
67104
 
Batch Plant
CES- Batch Plant
1100 S Jackson
Pratt
KS
67124
 
Batch Plant
CES- Batch Plant
1301 W 10th
Pratt
KS
67124
 
Batch Plant
SRM**
2836 W Division St
Springfield
MO
65802
1151
Batch Plant
TDI-Office and plant
1601 E Houston St
Broken Arrow
OK
74012
4407
Precast & Batch Plant
TDI-Batch Plant
7905 S. Regency Dr.
Sapulpa
OK
74066
 
Batch Plant
             
We also own 6 portable ready mix plants that are moved from job to job
                                   
*CES and KSC have sand plants in Pratt and Topeka, respectively.  We do not own
this land.
 
**SRM - we do not own the land, office building or maintenance building at this
location
       

 
 
 

--------------------------------------------------------------------------------

 




 
Schedule 3.18(b)
 
LOCATIONS OF CHIEF EXECUTIVE OFFICE, TAXPAYER IDENTIFICATION NUMBER, AND
ORGANIZATIONAL IDENTIFICATION NUMBER
 
Borrower
Chief Executive
Office
Taxpayer
Identification Number
Organizational
Identification
Number
The Monarch Cement Company
449 1200 Street
Humboldt, KS
48-0340590
0100776
Beaver Lake Concrete, Inc.
449 1200 Street
Humboldt, KS
71-0540425
100006030
Capitol Concrete Products Company, Inc.
449 1200 Street
Humboldt, KS
48-0160063
0082677
City Wide Construction Products Co.
449 1200 Street
Humboldt, KS
43-1379721
00254332
Concrete Enterprises, Inc.
449 1200 Street
Humboldt, KS
48-0770955
0136853
Concrete Materials, Inc.
449 1200 Street
Humboldt, KS
48-0177785
0115063
Dodge City Concrete, Inc.
449 1200 Street
Humboldt, KS
48-1141823
2125045
Joplin Concrete Company, Inc.
449 1200 Street
Humboldt, KS
01-0714960
00509878
Kansas Sand and Concrete, Inc.
449 1200 Street
Humboldt, KS
48-0693463
0083196
Kay Concrete Materials Co.
449 1200 Street
Humboldt, KS
43-0798704
00111484
Monarch Cement of Iowa, Inc.
449 1200 Street
Humboldt, KS
42-1497601
235254
Salina Concrete Products, Incorporated
449 1200 Street
Humboldt, KS
48-0402725
0116707
Springfield Ready Mix Co.
449 1200 Street
Humboldt, KS
43-1114249
00193565
Tulsa Dynaspan, Inc.
449 1200 Street
Humboldt, KS
73-1094010
N/A



 
 

 


Schedule 3.18(b)




 
 

--------------------------------------------------------------------------------

 




Schedule 3.18(c)
 
CHANGES IN LEGAL NAME, STATE OF FORMATION AND STRUCTURE
 


None.


Schedule 3.18(c)




 
 

--------------------------------------------------------------------------------

 


Schedule 5.01
 
EXISTING LIENS
 


To the extent constituting Liens, the interests of the applicable lessors or
secured parties or their respective assigns with respect to the property
described in the following:


1.
Uniform Commercial Code financing statement from The Monarch Cement Company, as
debtor, to United Rentals Northwest, Inc., as secured party, filed April 8, 2010
as filing number 97791917 in the Kansas Secretary of State's office.



2.
Uniform Commercial Code financing statement from The Monarch Cement Company, as
debtor, to United Rentals Northwest, Inc., as secured party, filed October 5,
2011 as filing number 98809165 in the Kansas Secretary of State's office.



3.
Uniform Commercial Code financing statement from Tulsa Dynaspan, Inc., as
debtor, to Hoidale Co Inc, as secured party, filed August 16, 2011 as document
number 20110816020813670 in the Oklahoma County Clerk's office.







Schedule 5.01




 
 

--------------------------------------------------------------------------------

 


Schedule 5.02
 
EXISTING INVESTMENTS
 


1.           Monarch's Investments in its Subsidiaries that are Borrowers.


2.           Investments held in the Pledged Account.


3.           East Kansas Agri-Energy, L.L.C. – 418 Class A Units and 22 Class B
Units.


4.           General Finance Incorporated – 9,371 shares.


5.           Ash Grove Cement Company – 100 shares.


Schedule 5.02




 
 

--------------------------------------------------------------------------------

 




 
Schedule 5.03
 
EXISTING INDEBTEDNESS
 


 
Debtor
Payee
Nature of Indebtedness
Kay Concrete Materials Co.
David Larry Kay, as Trustee of the David Larry Kay Trust u/t/a dated March 24,
1999
Promissory Note dated April 15, 2011 with a current balance of $700,000;
$175,000 due December 31, 2012, 2013, 2014 and 2015.
The Monarch Cement Company
Emprise Bank
Letter of Credit to Kansas Department of Health and Environment (KDHE) for
$1,250.
The Monarch Cement Company
Emprise Bank
Letter of Credit to Liberty Mutual for $310,000



 
And, to the extent constituting Indebtedness, the obligations secured by the
Liens described in Schedule 5.01.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A


FORM OF LOAN NOTICE


Date: _____________, 20___
 
 
To:          BOKF, NA dba Bank of Oklahoma (the "Lender").


Re:
Amended and Restated Credit Agreement dated as of February 3, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Credit Agreement") between THE MONARCH CEMENT COMPANY, a Kansas
corporation, BEAVER LAKE CONCRETE, INC., an Arkansas corporation, CAPITOL
CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation, CITY WIDE CONSTRUCTION
PRODUCTS CO., a Missouri corporation, CONCRETE ENTERPRISES, INC., a Kansas
corporation, CONCRETE MATERIALS, INC., a Kansas corporation, DODGE CITY
CONCRETE, INC., a Kansas corporation, JOPLIN CONCRETE COMPANY, INC., a Missouri
corporation, KANSAS SAND AND CONCRETE, INC., a Kansas corporation, KAY CONCRETE
MATERIALS CO., a Missouri corporation, MONARCH CEMENT OF IOWA, INC., an Iowa
corporation, SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas corporation,
SPRINGFIELD READY MIX CO., a Missouri corporation, and TULSA DYNASPAN, INC., an
Oklahoma corporation (collectively, the "Borrowers"), the and the
Lender.  Capitalized terms used herein have the respective meanings assigned to
them in the Credit Agreement.



 
Ladies and Gentlemen:



The undersigned, being a Responsible Officer of the Borrowers, hereby requests
(select one) a borrowing:


1.
On _______________ (a Business Day).



2.
In the amount of $_________________.







By:
 

Name:
 

Title:
 





 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
FORM OF TERM NOTE
PROMISSORY NOTE
(Term Note)
 
$9,043,690.18
February 3, 2012
 
Tulsa, Oklahoma

 
FOR VALUE RECEIVED, the undersigned, THE MONARCH CEMENT COMPANY, a Kansas
corporation, BEAVER LAKE CONCRETE, INC., an Arkansas corporation, CAPITOL
CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation, CITY WIDE CONSTRUCTION
PRODUCTS CO., a Missouri corporation, CONCRETE ENTERPRISES, INC., a Kansas
corporation, CONCRETE MATERIALS, INC., a Kansas corporation, DODGE CITY
CONCRETE, INC., a Kansas corporation, JOPLIN CONCRETE COMPANY, INC., a Missouri
corporation, KANSAS SAND AND CONCRETE, INC., a Kansas corporation, KAY CONCRETE
MATERIALS CO., a Missouri corporation, MONARCH CEMENT OF IOWA, INC., an Iowa
corporation, SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas corporation,
SPRINGFIELD READY MIX CO., a Missouri corporation, and TULSA DYNASPAN, INC., an
Oklahoma corporation (collectively, the "Makers"), hereby jointly and severally
promise to pay to the order of BOKF, NA DBA BANK OF OKLAHOMA (the "Lender"), on
or before the Revolving Credit Maturity Date, the principal sum of NINE MILLION
FORTY-THREE THOUSAND SIX HUNDRED NINETY AND 18/100 DOLLARS ($9,043,690.18).
 
This Note is executed and delivered by the Makers pursuant to, and is entitled
to the benefits of, that certain Amended and Restated Credit Agreement dated as
of February 3, 2012 (as amended, restated, extended, supplemented, increased or
otherwise modified from time to time, the "Credit Agreement"), between the
Makers and the Lender.  All capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
 
Reference is hereby made to the Credit Agreement for terms and provisions
regarding the collateral security for payment of this Note, the prepayment
rights and obligations of the Makers, the right of the holder of this Note to
accelerate the maturity hereof on the occurrence or existence of any Event of
Default specified therein, and for all other pertinent purposes.
 
The unpaid principal balance of this Note will bear interest from the date
hereof until maturity (whether at the stated maturity date, upon acceleration of
maturity or otherwise), at the BOKF Prime Rate less 0.75%, provided, however,
such rate of interest shall not be less than  3.00%.  Interest shall be
calculated on the basis of actual days elapsed, but computed as if each calendar
year consisted of 360 days.
 
Prior to the Term Loan Maturity Date, interest and principal shall be due as
provided in the Credit Agreement.  The entire outstanding principal balance of
this Note and all unpaid interest accrued hereon will be due and payable in full
on the Term Loan Maturity Date.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid
 


 
 

--------------------------------------------------------------------------------

 


upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the rate or rates determined in
accordance with the Credit Agreement.
 
All payments, including prepayments, of principal of, or interest on, this Note
shall be made to the Lender at the Lender's principal office located at Bank of
Oklahoma Tower, One Williams Center, Eighth Floor, Tulsa, Oklahoma 74172, in
Dollars and in immediately available funds not later than 2:00 p.m. (Tulsa time)
on the date due.  Whenever a payment is due on a day other than a Business Day,
the due date shall be extended to the next succeeding Business Day and interest
(if any) shall accrue during such extension.
 
It is the intent of the Lender and the Makers to conform strictly to all
applicable usury laws, and any interest on the principal balance hereof in
excess of that allowed by said usury laws shall be subject to reduction to the
maximum amount of interest allowed under said laws.  If any interest in excess
of the maximum amount of interest allowable by said usury laws is inadvertently
paid to the holder hereof, at any time, any such excess interest shall be
refunded by the holder to the party or parties entitled to the same after
receiving notice of payment of such excess interest.
 
All advances and payments hereunder will be recorded by the Lender in its books
and records, and the unpaid principal balance so recorded shall be presumptive
evidence of the amount owing on this Note.  The Lender may also attach schedules
to this Note and endorse thereon the date and amount of each Revolving Loan and
all payments with respect to this Note.
 
If, and as often as, this Note is placed in the hands of an attorney for
collection or to defend or enforce any of the holder's rights hereunder, the
Makers will pay to the holder hereof its reasonable attorneys' fees, together
with all court costs and other expenses paid by such holder.
 
The Makers and all endorsers, sureties, guarantors and other parties who may
become liable for all or any part of this Note severally waive diligence,
demand, presentment, notice of dishonor, protest, notice of protest, non-payment
and notice of non-payment, and consent to: (a) any and all extensions of time
for any term or terms regarding any payment due under this Note, including
partial payments or renewals before or after maturity; (b) any substitutions or
release of collateral; and (c) the addition, substitution or release of any
party liable for payment of this Note.
 
No waiver of any payment or other right under this Note or any related agreement
shall operate as a waiver of any other payment or right.  All of the holder's
rights hereunder are cumulative and not alternative.  This Note shall inure to
the benefit of the successors and assigns of the Lender or other holder and
shall be binding upon the successors and assigns of the Makers.
 
This Note is issued in replacement of and substitution for that certain
Promissory Note dated December 31, 2008, made by The Monarch Cement Company, a
Kansas corporation, payable to the order of Bank of Oklahoma, National
Association, in the stated principal amount of $17,247,117.38 (the "Prior
Note"). The indebtedness evidenced by this Note is a continuing indebtedness,
and all collateral instruments securing payment of the Prior Note, and the
security
 
2

 
 

--------------------------------------------------------------------------------

 


interests created and continued thereunder, shall continue in full force and
effect, uninterrupted and unabated, as security for payment of the indebtedness
evidenced by this Note.
 
This Note has been delivered to and accepted by the Lender in the State of
Oklahoma, is to be performed in the State of Oklahoma and shall be deemed a
contract made under the laws of the State of Oklahoma, and all rights and
indebtedness hereunder, including matters of construction, validity and
performance, shall be governed by the laws of the State of Oklahoma, without
regard to its principles of conflicts of laws.
 
IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
above written.
 
THE MONARCH CEMENT COMPANY, a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title:  President and Chairman of the Board
 
BEAVER LAKE CONCRETE, INC., an Arkansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                      
Name: Walter H. Wulf, Jr.
Title:  President and Chairman of the Board
 
CAPITOL CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                      
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
CITY WIDE CONSTRUCTION PRODUCTS CO., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 


 
 

--------------------------------------------------------------------------------

 


CONCRETE ENTERPRISES, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title:  President
 
CONCRETE MATERIALS, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title:  President
 
DODGE CITY CONCRETE, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
JOPLIN CONCRETE COMPANY, INC., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                      
Name: Walter H. Wulf, Jr.
Title:  President and Chairman of the Board
 
KANSAS SAND AND CONCRETE, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                      
Name: Walter H. Wulf, Jr.
Title:  President
 




 
 

--------------------------------------------------------------------------------

 




KAY CONCRETE MATERIALS CO., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
MONARCH CEMENT OF IOWA, INC., an Iowa corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
SPRINGFIELD READY MIX CO., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
TULSA DYNASPAN, INC., an Oklahoma corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 


 
 

--------------------------------------------------------------------------------

 


Exhibit C
 
FORM OF REVOLVING NOTE
PROMISSORY NOTE
(Revolving Note)
 
$15,000,000.00
February 3, 2012
 
Tulsa, Oklahoma

 
FOR VALUE RECEIVED, the undersigned, THE MONARCH CEMENT COMPANY, a Kansas
corporation, BEAVER LAKE CONCRETE, INC., an Arkansas corporation, CAPITOL
CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation, CITY WIDE CONSTRUCTION
PRODUCTS CO., a Missouri corporation, CONCRETE ENTERPRISES, INC., a Kansas
corporation, CONCRETE MATERIALS, INC., a Kansas corporation, DODGE CITY
CONCRETE, INC., a Kansas corporation, JOPLIN CONCRETE COMPANY, INC., a Missouri
corporation, KANSAS SAND AND CONCRETE, INC., a Kansas corporation, KAY CONCRETE
MATERIALS CO., a Missouri corporation, MONARCH CEMENT OF IOWA, INC., an Iowa
corporation, SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas corporation,
SPRINGFIELD READY MIX CO., a Missouri corporation, and TULSA DYNASPAN, INC., an
Oklahoma corporation (collectively, the "Makers"), hereby jointly and severally
promise to pay to the order of BOKF, NA DBA BANK OF OKLAHOMA (the "Lender"), on
or before the Revolving Credit Maturity Date, the principal sum of FIFTEEN
MILLION AND NO/100 DOLLARS ($15,000,000.00), or such lesser principal amount as
shall be advanced and remain outstanding hereunder.
 
This Note is executed and delivered by the Makers pursuant to, and is entitled
to the benefits of, that certain Amended and Restated Credit Agreement dated as
of February 3, 2012 (as amended, restated, extended, supplemented, increased or
otherwise modified from time to time, the "Credit Agreement"), between the
Makers and the Lender.  All capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
 
Reference is hereby made to the Credit Agreement for terms and provisions
regarding the collateral security for payment of this Note, the prepayment
rights and obligations of the Makers, the right of the holder of this Note to
accelerate the maturity hereof on the occurrence or existence of any Event of
Default specified therein, and for all other pertinent purposes.
 
The unpaid principal balance of this Note will bear interest from the date
hereof until maturity (whether at the stated maturity date, upon acceleration of
maturity or otherwise), at the BOKF Prime Rate less 0.50%, provided, however,
such rate of interest shall not be less than  3.50%.  Interest shall be
calculated on the basis of actual days elapsed, but computed as if each calendar
year consisted of 360 days.
 
Prior to the Revolving Credit Maturity Date, interest only on this Note will be
due and payable in consecutive quarterly installments on the last day of each
quarter commencing March 31, 2012.  The entire outstanding principal balance of
this Note and all unpaid interest accrued hereon will be due and payable in full
on the Revolving Credit Maturity Date.  If any amount is
 


 
 

--------------------------------------------------------------------------------

 


not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the rate or rates determined
in accordance with the Credit Agreement.
 
All payments, including prepayments, of principal of, or interest on, this Note
shall be made to the Lender at the Lender's principal office located at Bank of
Oklahoma Tower, One Williams Center, Eighth Floor, Tulsa, Oklahoma 74172, in
Dollars and in immediately available funds not later than 2:00 p.m. (Tulsa time)
on the date due.  Whenever a payment is due on a day other than a Business Day,
the due date shall be extended to the next succeeding Business Day and interest
(if any) shall accrue during such extension.
 
It is the intent of the Lender and the Makers to conform strictly to all
applicable usury laws, and any interest on the principal balance hereof in
excess of that allowed by said usury laws shall be subject to reduction to the
maximum amount of interest allowed under said laws.  If any interest in excess
of the maximum amount of interest allowable by said usury laws is inadvertently
paid to the holder hereof, at any time, any such excess interest shall be
refunded by the holder to the party or parties entitled to the same after
receiving notice of payment of such excess interest.
 
All advances and payments hereunder will be recorded by the Lender in its books
and records, and the unpaid principal balance so recorded shall be presumptive
evidence of the amount owing on this Note.  The Lender may also attach schedules
to this Note and endorse thereon the date and amount of each Revolving Loan and
all payments with respect to this Note.
 
If, and as often as, this Note is placed in the hands of an attorney for
collection or to defend or enforce any of the holder's rights hereunder, the
Makers will pay to the holder hereof its reasonable attorneys' fees, together
with all court costs and other expenses paid by such holder.
 
The Makers and all endorsers, sureties, guarantors and other parties who may
become liable for all or any part of this Note severally waive diligence,
demand, presentment, notice of dishonor, protest, notice of protest, non-payment
and notice of non-payment, and consent to: (a) any and all extensions of time
for any term or terms regarding any payment due under this Note, including
partial payments or renewals before or after maturity; (b) any substitutions or
release of collateral; and (c) the addition, substitution or release of any
party liable for payment of this Note.
 
No waiver of any payment or other right under this Note or any related agreement
shall operate as a waiver of any other payment or right.  All of the holder's
rights hereunder are cumulative and not alternative.  This Note shall inure to
the benefit of the successors and assigns of the Lender or other holder and
shall be binding upon the successors and assigns of the Makers.
 
This Note is issued in replacement of and substitution for that certain
Promissory Note dated December 31, 2011, made by The Monarch Cement Company, a
Kansas corporation, payable to the order of the Lender, in the stated principal
amount of $15,000,000 (the "Prior Note"). The indebtedness evidenced by this
Note is a continuing indebtedness, and all collateral
 


 
 

--------------------------------------------------------------------------------

 


instruments securing payment of the Prior Note, and the security interests
created and continued thereunder, shall continue in full force and effect,
uninterrupted and unabated, as security for payment of the indebtedness
evidenced by this Note.
 
This Note has been delivered to and accepted by the Lender in the State of
Oklahoma, is to be performed in the State of Oklahoma and shall be deemed a
contract made under the laws of the State of Oklahoma, and all rights and
indebtedness hereunder, including matters of construction, validity and
performance, shall be governed by the laws of the State of Oklahoma, without
regard to its principles of conflicts of laws.
 
IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
above written.
 
THE MONARCH CEMENT COMPANY, a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title:  President and Chairman of the Board
 
BEAVER LAKE CONCRETE, INC., an Arkansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title:  President and Chairman of the Board
 
CAPITOL CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
CITY WIDE CONSTRUCTION PRODUCTS CO., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                          
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
 
 
3
 
 

--------------------------------------------------------------------------------

 


CONCRETE ENTERPRISES, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title:  President
 
CONCRETE MATERIALS, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title:  President
 
DODGE CITY CONCRETE, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
JOPLIN CONCRETE COMPANY, INC., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title:  President and Chairman of the Board
 
KANSAS SAND AND CONCRETE, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                          
Name: Walter H. Wulf, Jr.
Title:  President
 
 

4
 
 

--------------------------------------------------------------------------------

 


KAY CONCRETE MATERIALS CO., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
MONARCH CEMENT OF IOWA, INC., an Iowa corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                          
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
SPRINGFIELD READY MIX CO., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
TULSA DYNASPAN, INC., an Oklahoma corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                          
Name: Walter H. Wulf, Jr.
Title:  Chairman of the Board
 
 

5
 
 

--------------------------------------------------------------------------------

 


Exhibit D
 
FORM OF SECURITY AGREEMENT


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this "Agreement") is entered into as of February 3,
2012, by THE MONARCH CEMENT COMPANY, a Kansas corporation, BEAVER LAKE CONCRETE,
INC., an Arkansas corporation, CAPITOL CONCRETE PRODUCTS COMPANY, INC., a Kansas
corporation, CITY WIDE CONSTRUCTION PRODUCTS CO., a Missouri corporation,
CONCRETE ENTERPRISES, INC., a Kansas corporation, CONCRETE MATERIALS, INC., a
Kansas corporation, DODGE CITY CONCRETE, INC., a Kansas corporation, JOPLIN
CONCRETE COMPANY, INC., a Missouri corporation, KANSAS SAND AND CONCRETE, INC.,
a Kansas corporation, KAY CONCRETE MATERIALS CO., a Missouri corporation,
MONARCH CEMENT OF IOWA, INC., an Iowa corporation, SALINA CONCRETE PRODUCTS,
INCORPORATED, a Kansas corporation, SPRINGFIELD READY MIX CO., a Missouri
corporation, and TULSA DYNASPAN, INC., an Oklahoma corporation (together with
Monarch, each individually an "Obligor", and collectively the "Obligors"), in
favor of BOKF, NA DBA BANK OF OKLAHOMA (the "Lender").


RECITALS


A.           Pursuant to that certain Amended and Restated Credit Agreement
dated as of February 3, 2012 (as amended, restated, extended, supplemented,
increased or otherwise modified from time to time, the "Credit Agreement")
between the Borrowers and the Lender, the Lender has agreed to make extensions
of credit to or for the account of the Borrowers.  Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement.


B.           It is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lender to make Loans and issue Letters of
Credit that the Obligors agree to execute and deliver this Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


 
1.
Definitions and Construction.



(a)           Certain Terms.  As used herein, the following terms shall have the
meanings set forth below:


"Accounts" means any account, account receivable, payment intangible or other
right to the payment of money.


"Collateral" has the meaning provided in Section 2 hereof.


 
 

--------------------------------------------------------------------------------

 
 
"Inventory" means all inventory, merchandise, supplies, materials, goods and
other items of personal property now or hereafter owned by the Obligors which
are held for sale or lease or are furnished or are to be furnished under a
contract of service or which constitute raw materials, work in process or
materials used or consumed or to be used or consumed in any Obligor's business
or the processing, packaging, delivery or shipping of the same, and all finished
goods.


"Secured Obligations" means, without duplication:


(i)           (A) all of the obligations of the Borrowers to the Lender under
the Credit Agreement or any other Loan Document, as such obligations may be
amended, modified, increased, extended, renewed or replaced from time to time,
(B) all of the obligations owing by the Borrowers under any Swap Contract
between any Borrower and the Lender or any Affiliate of the Lender and (C) all
of the obligations owing by the Borrowers under any Treasury Management
Agreement between any Borrower and the Lender or any Affiliate of the Lender (in
each case, whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, howsoever evidenced, created, held
or acquired, whether primary, secondary, direct, contingent, or joint and
several and including, but not limited to, any interest accruing after the
commencement of a proceeding by or against any Borrower under any Debtor Relief
Laws, regardless of whether such interest is an allowed claim under such
proceeding); and


(ii)           all costs and expenses incurred in connection with enforcement
and collection of the obligations described in the foregoing clause (i),
including the fees, charges and disbursements of counsel.
 
 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Oklahoma, provided, however, that if by reason of mandatory provisions
of law, the perfection or the effect of perfection or non-perfection or priority
of the security interest in any item or portion of the Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Oklahoma, "UCC" shall also mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection, or priority of such
security interest.


(b)           Terms Defined in UCC.  Terms that are defined in the UCC,
including the following terms, have the respective meanings set forth in the
UCC: Accession, Account, Chattel Paper, Consumer Goods, Document, Farm Products,
Fixture, Instrument, Inventory, Manufactured Homes and Proceeds.


(c)           Construction. The following rules of construction shall apply,
unless elsewhere specifically indicated to the contrary: (a) all terms defined
herein in the singular shall include the plural, as the context requires, and
vice-versa; (b) pronouns stated in the neuter gender shall include the
masculine, the feminine and the neuter
 
2
 
 

--------------------------------------------------------------------------------

 


genders; (c) the term "or" is not exclusive; (d) the term "including" (or any
form thereof) shall not be limiting or exclusive; and (e) all references to this
Agreement or the Credit Agreement shall include any and all modifications,
amendments or supplements hereto or thereto and any and all renewals and
extensions hereof or thereof.


2.           Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Obligor hereby grants to the Lender a continuing security interest in, and
a right to set off against, any and all right, title and interest of such
Obligor in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the "Collateral"): (a) all
Accounts; (b) all Inventory; (c) and all Accessions to and all Proceeds of any
and all of the foregoing.


3.           Representations and Warranties.  Each Obligor hereby jointly and
severally represents and warrants to the Lender that:


(a)           Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same


(b)           Security Interest/Priority. This Agreement creates a valid
security interest in favor of the Lender in the Collateral of such Obligor and,
when properly perfected by filing, shall constitute a valid and perfected, first
priority security interest in such Collateral, to the extent such security
interest can be perfected by filing under the UCC, free and clear of all Liens
except for Permitted Liens.


(c)           Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, Consumer Goods, Farm Products or Manufactured Homes.


(d)           Accounts. (i) Each Account of the Obligors and the papers and
documents relating thereto are genuine and in all material respects what they
purport to be, (ii) each Account arises out of (A) a bona fide sale of goods
sold and delivered by such Obligor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Obligor to, the account
debtor named therein, (iii) no Account of an Obligor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Lender, has been endorsed over and delivered to, or
submitted to the control of, the Lender, (iv) no surety bond was required or
given in connection with any Account of an Obligor or the contracts or purchase
orders out of which they arose and (v) the right to receive payment under each
Account is assignable.


(e)           Inventory.  With respect to any Inventory of an Obligor, each such
Obligor has exclusive possession and control of such Inventory of such Obligor
except for Inventory in transit. No Inventory of an Obligor is held by a Person
other than an Obligor pursuant to consignment, sale or return, sale on approval
or similar arrangement.
 
3
 
 

--------------------------------------------------------------------------------

 


(f)           Contracts; Agreements; Licenses. The Obligors have no material
contracts, agreements or licenses which are non-assignable by their terms, or as
a matter of law, or which prevent the granting of a security interest therein.


(g)           Consents; Etc. Except for (i) the filing or recording of UCC
financing statements, and (ii) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including any stockholder, member or
creditor of such Obligor), is required for (A) the grant by such Obligor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Obligor, (B) the perfection of
such security interest (to the extent such security interest can be perfected by
filing under the UCC) or (C) the exercise by the Lender of the rights and
remedies provided for in this Agreement.


4.           Covenants. Each Obligor covenants that until such time as the
Secured Obligations arising under the Loan Documents have been paid in full and
the Revolving Commitment has expired or been terminated, such Obligor shall:


(a)           Change in Corporate Structure or Location.  Not, without providing
10 days' prior written notice to the Lender, change its registered legal name,
change its state of organization, be party to a merger or consolidation (except
as permitted under the Credit Agreement) or change its organizational existence.


(b)           Filing of Financing Statements, and Other Notices.  Each Obligor
hereby authorizes the Lender to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Lender may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC. Each Obligor shall also execute and
deliver to the Lender such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Lender may reasonably request) and do all such other things as
the Lender may reasonably deem necessary or appropriate (i) to assure to the
Lender its security interests hereunder, including such instruments as the
Lender may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC.
Furthermore, each Obligor also hereby irrevocably makes, constitutes and
appoints the Lender, its nominee or any other person whom the Lender may
designate, as such Obligor's attorney-in-fact with full power and for the
limited purpose to sign in the name of such Obligor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Lender's reasonable
discretion would be necessary or appropriate in order to perfect and maintain
perfection of the security interests granted hereunder, such power, being
coupled with an interest, being and remaining irrevocable until such time as the
Secured Obligations arising under the Loan Documents have been paid in full and
the Revolving Commitment has expired or been terminated. Each Obligor hereby
agrees that a carbon, photographic or other
 
4
 
 

--------------------------------------------------------------------------------

 


reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by the Lender without notice thereof to such
Obligor wherever the Lender may in its sole discretion desire to file the same.
In the event for any reason the Law of any jurisdiction other than Oklahoma
becomes or is applicable to the Collateral of any Obligor or any part thereof,
or to any of the Secured Obligations, such Obligor agrees to execute and deliver
all such instruments and to do all such other things as the Lender in its sole
discretion reasonably deems necessary or appropriate to preserve, protect and
enforce the security interests of the Lender under the Law of such other
jurisdiction (and, if an Obligor shall fail to do so promptly upon the request
of the Lender, then the Lender may execute any and all such requested documents
on behalf of such Obligor pursuant to the power of attorney granted
hereinabove).


(d)           Collateral Held by Warehouseman, Bailee. etc. If any Collateral is
at any time in the possession or control of a warehouseman, bailee or any agent
or processor of such Obligor and the Lender so requests (i) notify such Person
in writing of the Lender's security interest therein, (ii) instruct such Person
to hold all such Collateral for the Lender's account and subject to the Lender's
instructions and (iii) use reasonable best efforts to obtain a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Lender.


(e)           Treatment of Accounts. Not grant or extend the time for payment of
any Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of an Obligor's business.


(f)           Nature of Collateral. At all times maintain the Collateral (other
than inventory used or consumed in a Borrower's business) as personal property
and not affix any of such Collateral to any real property in a manner which
would change its nature from personal property to real property or a Fixture to
real property, unless the Lender shall have a perfected Lien on such Fixture or
real property.


5.           Advances. On failure of any Obligor to perform any of the covenants
and agreements contained herein, the Lender may, at its sole option and in its
sole discretion, perform the same and in so doing may expend such sums as the
Lender may reasonably deem advisable in the performance thereof, including the
payment of any insurance premiums, the payment of any taxes, a payment to obtain
a release of a Lien or potential Lien, expenditures made in defending against
any adverse claim and all other expenditures which the Lender may make for the
protection of the security hereof or which may be compelled to make by operation
of Law. All such sums and amounts so expended shall be repayable by the Obligors
on a joint and several basis promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall bear
interest, if not promptly and fully paid on demand, at the Default Rate. No such
performance of any covenant or agreement by the Lender on behalf of any Obligor,
and no such advance or expenditure therefor, shall relieve the Obligors of any
Default or Event of Default. The Lender may make any payment hereby authorized
in accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim
 
5
 
 

--------------------------------------------------------------------------------

 


to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by an Obligor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.


6.           Remedies.


(a)           General Remedies. Upon the occurrence of an Event of Default and
during continuation thereof, the Lender shall have, in addition to the rights
and remedies provided herein, in the Loan Documents, in any other documents
relating to the Secured Obligations, or by Law (including, but not limited to,
levy of attachment, garnishment and the rights and remedies set forth in the UCC
of the jurisdiction applicable to the affected Collateral), the rights and
remedies of a secured party under the UCC (regardless of whether the UCC is the
law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further,
the Lender may, with or without judicial process or the aid and assistance of
others, (i) enter on any premises on which any of the Collateral may be located
and, without resistance or interference by the Obligors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Obligors to assemble and make available to the Lender at the expense of the
Obligors any Collateral at any place and time designated by the Lender which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Obligors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, at any exchange or broker's board
or elsewhere, by one or more contracts, in one or more parcels, for cash, upon
credit or otherwise, at such prices and upon such terms as the Lender deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each Obligor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Lender's compliance with applicable
Law nor its disclaimer of warranties relating to the Collateral shall be
considered to adversely affect the commercial reasonableness of any sale. To the
extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrowers in accordance with the notice provisions of Section 11.02 of the
Credit Agreement at least 10 days before the time of sale or other event giving
rise to the requirement of such notice. The Lender may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Lender shall not be obligated to make
any sale or other disposition of the Collateral regardless of notice having been
given. To the extent permitted by applicable Law, any holder of Secured
Obligations may be a purchaser at any such sale.
 
6
 
 

--------------------------------------------------------------------------------

 


To the extent permitted by applicable Law, each of the Obligors hereby waives
all of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable Law, the Lender may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, to the extent
permitted by Law, be made at the time and place to which the sale was postponed,
or the Lender may further postpone such sale by announcement made at such time
and place.


(b)           Remedies Relating to Accounts. During the continuation of an Event
of Default, whether or not the Lender has exercised any or all of its rights and
remedies hereunder, (i) each Obligor will promptly upon request of the Lender
instruct all account debtors to remit all payments in respect of Accounts to a
mailing location selected by the Lender and (ii) the Lender shall have the right
to enforce any Obligor's rights against its customers and account debtors, and
the Lender or its designee may notify any Obligor's customers and account
debtors that the Accounts of such Obligor have been assigned to the Lender or of
the Lender's security interest therein, and may (either in its own name or in
the name of an Obligor or both) demand, collect (including without limitation by
way of a lockbox arrangement), receive, take receipt for, sell, sue for,
compound, settle, compromise and give acquittance for any and all amounts due or
to become due on any Account, and, in the Lender's discretion, file any claim or
take any other action or proceeding to protect and realize upon the security
interest of the holders of the Secured Obligations in the Accounts. Each Obligor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Lender in accordance with the provisions hereof shall be solely
for the Lender's own convenience and that such Obligor shall not have any right,
title or interest in such Accounts or in any such other amounts except as
expressly provided herein. Neither the Lender nor the holders of the Secured
Obligations shall have any liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend "payment in full" or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Furthermore, during the continuation of an Event of Default, (i) the
Lender shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and the Obligors shall furnish all such assistance and
information as the Lender may require in connection with such test
verifications, (ii) upon the Lender's request and at the expense of the
Obligors, the Obligors shall cause independent public accountants or others
satisfactory to the Lender to furnish to the Lender reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Lender in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Lender's satisfaction the existence, amount and terms of any Accounts.


(c)           Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the Lender
shall have the right to enter and remain upon the various premises of the
Obligors without cost or charge to the Lender, and use the same, together with
materials, supplies, books and records of the Obligors for the purpose of
collecting and liquidating the Collateral, or for
 
7
 
 

--------------------------------------------------------------------------------

 


preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Lender may remove
Collateral, or any part thereof, from such premises and/or any records with
respect thereto, in order to effectively collect or liquidate such Collateral.


(d)           Nonexclusive Nature of Remedies. Failure by the Lender to exercise
any right, remedy or option under this Agreement, any other Loan Document, any
other document relating to the Secured Obligations, or as provided by Law, or
any delay by the Lender in exercising the same, shall not operate as a waiver of
any such right, remedy or option. No waiver hereunder shall be effective unless
it is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Lender shall only be granted as provided herein. To the extent permitted by
Law, neither the Lender nor any party acting as attorney for the Lender or the
holders of the Secured Obligations, shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than
their gross negligence, bad faith or willful misconduct hereunder. The rights
and remedies of the Lender under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Lender may have.


(e)           Retention of Collateral. In addition to the rights and remedies
hereunder, the Lender may, in compliance with Sections 1-9-620 and 1-9-621 of
the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Lender shall have provided such
notices, however, the Lender shall not be deemed to have retained any Collateral
in satisfaction of any Secured Obligations for any reason.


(f)           Deficiency. In the event that the proceeds of any sale, collection
or realization are insufficient to pay all amounts to which the Lender is
legally entitled, the Obligors shall be jointly and severally liable for the
deficiency, together with interest thereon at the Default Rate, together with
the costs of collection and the fees, charges and disbursements of counsel. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.


7.           Rights of the Lender.


(a)           Power of Attorney. In addition to other powers of attorney
contained herein, each Obligor hereby designates and appoints the Lender and
each of its designees or agents as attorney-in-fact of such Obligor, irrevocably
and with power of substitution, with authority to take any or all of the
following actions upon the occurrence and during the continuance of an Event of
Default:


(i)           to demand, collect, settle, compromise, adjust, give discharges
and releases, all as the Lender may reasonably determine;
 
8
 
 

--------------------------------------------------------------------------------

 


(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof;


(iii)           to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Lender may deem
reasonably appropriate;


(iv)           receive, open and dispose of mail addressed to an Obligor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Obligor
on behalf of and in the name of such Obligor, or securing, or relating to such
Collateral;


(v)           sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Lender were the absolute owner thereof for all purposes;


(vi)           adjust and settle claims under any insurance policy relating
thereto;


(vii)           execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Lender may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;


(viii)           institute any foreclosure proceedings that the Lender may deem
appropriate;


(ix)           to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Collateral;


(x)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(xi)           to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Lender or as the Lender shall direct;


(xii)           to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral; and
 
9
 
 

--------------------------------------------------------------------------------

 


(xiii)           do and perform all such other acts and things as the Lender may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Revolving Commitment has expired or
been terminated. The Lender shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Lender in this Agreement, and shall not be liable for
any failure to do so or any delay in doing so. The Lender shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence, willful misconduct or bad
faith. This power of attorney is conferred on the Lender solely to protect,
preserve and realize upon its security interest in the Collateral.


(b)           Assignment by the Lender. The Lender may from time to time assign
the Secured Obligations to a successor in accordance with the Credit Agreement,
and such successor shall be entitled to all of the rights and remedies of the
Lender under this Agreement in relation thereto.


(c)           The Lender's Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the Lender
hereunder, the Lender shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Obligors shall be
responsible for preservation of all rights in the Collateral, and the Lender
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Obligors. The Lender shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Lender accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Lender shall not have responsibility for taking any
necessary steps to preserve rights against any parties with respect to any of
the Collateral. In the event of a public or private sale of Collateral pursuant
to Section 6 hereof, the Lender shall have no responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Lender has or is deemed to have knowledge of such matters, or (ii) taking
any steps clean, repair or otherwise prepare the Collateral for sale.


(d)           Liability with Respect to Accounts. Anything herein to the
contrary notwithstanding, each of the Obligors shall remain liable under each of
the Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. The Lender shall not have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the Lender of
any payment relating to such Account pursuant hereto, nor shall the
 
10
 
 

--------------------------------------------------------------------------------

 


Lender be obligated in any manner to perform any of the obligations of an
Obligor under or pursuant to any Account (or any agreement giving rise thereto),
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party under any Account (or any agreement giving rise thereto), to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.


(e)           Releases of Collateral.  If any Collateral shall be sold,
transferred or otherwise disposed of by any Obligor in a transaction permitted
by the Credit Agreement, then the Lender, at the request and sole expense of
such Obligor, shall promptly execute and deliver to such Obligor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral.


8.           Application of Proceeds. Upon the acceleration of the Obligations
pursuant to Section 8.02 of the Credit Agreement, any payments in respect of the
Secured Obligations and any proceeds of the Collateral, when received by the
Lender in cash or its equivalent, will be applied in reduction of the Secured
Obligations in the order set forth in Section 8.03 of the Credit Agreement.


9.           Continuing Agreement.
 
(a)           Payment of Secured Obligations. This Agreement shall remain in
full force and effect until such time as the Secured Obligations arising under
the Loan Documents have been paid in full and the Revolving Commitment has
expired or been terminated, at which time this Agreement shall be automatically
terminated and the Lender shall, upon the request and at the expense of the
Obligors, forthwith release all of its liens and security interests hereunder
and shall execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Obligors evidencing such termination.


(b)           Reinstatement.  This Agreement shall continue to be effective or
be automatically reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Lender as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Lender in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.


10.           Amendments; Waivers: Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to any Schedule hereto delivered by any
Obligor shall not constitute an amendment for purposes of this Section 10 or
Section 11.01 of the Credit Agreement.
 
11
 
 

--------------------------------------------------------------------------------

 
 
11.           Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Lender, to the benefit of the Lender and the holders of the
Secured Obligations and their successors and permitted assigns.


12.           Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement.


13.           Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by electronic communication in electronic portable
format (PDF) shall be effective as delivery of a manually executed counterpart
of this Agreement.


14.           Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


15.           Governing Law; Submission to Jurisdiction; Venue: WAIVER OF JURY
TRIAL. The terms of Sections 11.13 and 11.14 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.


16.           Severability. If any provision of any of the Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.


17.           Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


18.           Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Lender shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default, and the Lender shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Lender shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Lender or the holders of the Secured Obligations under this Agreement, under any
other of the Loan Documents or under any other document relating to the Secured
Obligations.
 
12
 
 

--------------------------------------------------------------------------------

 
 
19.           Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Lender a Joinder Agreement. Immediately upon such execution and delivery of such
Joinder Agreement (and without any further action), each such additional Person
will become a party to this Agreement as an "Obligor" and have all of the rights
and obligations of an Obligor hereunder and this Agreement and the schedules
hereto shall be deemed amended by such Joinder Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES APPEAR ON FOLLOWING PAGES.]


 
 

13
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




OBLIGORS:
THE MONARCH CEMENT COMPANY, a Kansas corporation

 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President and Chairman of the Board
 
BEAVER LAKE CONCRETE, INC., an Arkansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President and Chairman of the Board
 
CAPITOL CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
CITY WIDE CONSTRUCTION PRODUCTS CO., a Missouri corporation
 
By:      /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
CONCRETE ENTERPRISES, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President
 
 
Signature Page to Security Agreement
 
 

--------------------------------------------------------------------------------

 


CONCRETE MATERIALS, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President
 
DODGE CITY CONCRETE, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
JOPLIN CONCRETE COMPANY, INC., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President and Chairman of the Board
 
KANSAS SAND AND CONCRETE, INC., a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President
 
KAY CONCRETE MATERIALS CO., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
 

 
Signature Page to Security Agreement
 
 

--------------------------------------------------------------------------------

 




MONARCH CEMENT OF IOWA, INC., an Iowa corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                         
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                          
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
SPRINGFIELD READY MIX CO., a Missouri corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
TULSA DYNASPAN, INC., an Oklahoma corporation
 
By:     /s/ Walter H. Wulf,
Jr.                                                                                       
Name: Walter H. Wulf, Jr.
Title: Chairman of the Board
 
 


Accepted and agreed to as of the date first above written.


BOKF, NA DBA BANK OF OKLAHOMA,
as Lender




By:     /s/ Bershunda J.
Taylor                                                                          
Name: Bershunda J. Taylor
Title: Vice President

 


Signature Page to Security Agreement
 
 

--------------------------------------------------------------------------------

 


Exhibit E
 
FORM OF COMPLIANCE CERTIFICATE
 
THE MONARCH CEMENT COMPANY
BEAVER LAKE CONCRETE, INC.
CAPITOL CONCRETE PRODUCTS COMPANY, INC.
CITY WIDE CONSTRUCTION PRODUCTS CO.
CONCRETE ENTERPRISES, INC.
CONCRETE MATERIALS, INC.
DODGE CITY CONCRETE, INC.
JOPLIN CONCRETE COMPANY, INC.
KANSAS SAND AND CONCRETE, INC.
KAY CONCRETE MATERIALS CO.
MONARCH CEMENT OF IOWA, INC.
SALINA CONCRETE PRODUCTS, INCORPORATED
SPRINGFIELD READY MIX CO. and
TULSA DYNASPAN, INC.
 
Date: __________, 20___
 
This certificate is given by _____________________, a Responsible Officer of THE
MONARCH CEMENT COMPANY, a Kansas corporation ("Monarch"), BEAVER LAKE CONCRETE,
INC., an Arkansas corporation, CAPITOL CONCRETE PRODUCTS COMPANY, INC., a Kansas
corporation, CITY WIDE CONSTRUCTION PRODUCTS CO., a Missouri corporation,
CONCRETE ENTERPRISES, INC., a Kansas corporation, CONCRETE MATERIALS, INC., a
Kansas corporation, DODGE CITY CONCRETE, INC., a Kansas corporation, JOPLIN
CONCRETE COMPANY, INC., a Missouri corporation, KANSAS SAND AND CONCRETE, INC.,
a Kansas corporation, KAY CONCRETE MATERIALS CO., a Missouri corporation,
MONARCH CEMENT OF IOWA, INC., an Iowa corporation, SALINA CONCRETE PRODUCTS,
INCORPORATED, a Kansas corporation, SPRINGFIELD READY MIX CO., a Missouri
corporation, and TULSA DYNASPAN, INC., an Oklahoma corporation (collectively,
the "Borrowers"), pursuant to Section 7.02(b) of that certain Amended and
Restated Credit Agreement dated as of February 3, 2012, between the Borrowers
and BOKF, NA dba Bank of Oklahoma, as Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement").  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.
 
The undersigned Responsible Officer hereby certifies to Lender that:
 
(a)           the financial statements delivered with this certificate in
accordance with Section 4.01 of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrowers
as of the dates and the accounting period covered by such financial statements;
 


 
 

--------------------------------------------------------------------------------

 


(b)           I have reviewed the terms of the Credit Agreement and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers during the accounting period covered by
such financial statements;
 
(c)           such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action the Borrowers have taken, are undertaking and propose to take with
respect thereto;
 
(d)           The Borrowers are in compliance with the covenants contained in
Article VI of the Credit Agreement, as demonstrated by the calculation of such
covenants below, except as set forth below;
 
(e)           the Minimum Tangible Net Worth Before Other Comprehensive Income
for the period covered by this certificate, as demonstrated by the calculations
attached hereto, is $________; and
 
(f)           the Minimum Tangible Net Worth After Other Comprehensive Income
for the period covered by this certificate, as demonstrated by the calculations
attached hereto, is $________.
 
IN WITNESS WHEREOF, the undersigned officer, in his or her capacity as such, has
executed and delivered this certificate this ____ day of ___________, ____.
 




________________________________________
Name:




 
 

--------------------------------------------------------------------------------

 


Exhibit F


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this "Joinder Agreement"), dated as of ____________,
20__, is by and between __________________________________________, a
______________________ (the "Subsidiary"), and BOKF, NA DBA BANK OF OKLAHOMA
(the "Lender") under that certain Amended and Restated Credit Agreement dated as
of February 3, 2012 (as it may be amended, modified, restated or supplemented
from time to time, the "Credit Agreement"), between THE MONARCH CEMENT COMPANY,
a Kansas corporation ("Monarch"), BEAVER LAKE CONCRETE, INC., an Arkansas
corporation, CAPITOL CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation, CITY
WIDE CONSTRUCTION PRODUCTS CO., a Missouri corporation, CONCRETE ENTERPRISES,
INC., a Kansas corporation, CONCRETE MATERIALS, INC., a Kansas corporation,
DODGE CITY CONCRETE, INC., a Kansas corporation, JOPLIN CONCRETE COMPANY, INC.,
a Missouri corporation, KANSAS SAND AND CONCRETE, INC., a Kansas corporation,
KAY CONCRETE MATERIALS CO., a Missouri corporation, MONARCH CEMENT OF IOWA,
INC., an Iowa corporation, SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas
corporation, SPRINGFIELD READY MIX CO., a Missouri corporation, and TULSA
DYNASPAN, INC., an Oklahoma corporation (collectively, the "Borrowers"), and the
Lender.  All of the defined terms in the Credit Agreement are incorporated
herein by reference.


The Borrowers are required by Section 4.12 of the Credit Agreement to cause the
Subsidiary to become a "Borrower" under the Credit Agreement.


Accordingly, the Subsidiary hereby agrees as follows with the Lender:


1.           The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the Credit Agreement and a "Borrower" for all purposes of the Credit Agreement,
and shall have all of the obligations of a Borrower thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Subsidiary Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary hereby jointly and severally together with the other Borrowers the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.


2.           The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the Security Agreement, and shall have all the obligations of an "Obligor" (as
such term is defined in the Security Agreement) thereunder as if it had executed
the Security Agreement. The Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Lender a continuing
security interest in, and a right of set off against any and all right, title
and interest of the Subsidiary in and to the Collateral (as such term


 
 

--------------------------------------------------------------------------------

 


is defined in Section 2 of the Security Agreement) of the Subsidiary. The
Subsidiary hereby represents and warrants to the Lender that:


(i)           The Subsidiary's chief executive office, taxpayer identification
number, organization identification number, and chief place of business are (and
for the prior four months have been) located at the locations set forth on
Schedule 1 attached hereto and the Subsidiary keeps its books and records at
such locations.


(ii)           The Subsidiary's legal name and jurisdiction of organization is
as shown in this Agreement and the Subsidiary has not in the past four months
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule 3 attached
hereto.


3.           The address of the Subsidiary for purposes of all notices and other
communications is ___________________________, ______________________________,
Attention of _______________________ (Facsimile No._______________) (Email
_______________).


4.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or by electronic communication in
electronic portable format (PDF) shall be effective as delivery of a manually
executed counterpart of this Agreement.


5.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of Oklahoma, without regard to its
principles of conflicts of laws.


IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Lender has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


[SUBSIDIARY]




By:    _______________________________   
Name:
Title:






 
 

--------------------------------------------------------------------------------

 


Acknowledged and accepted:


BOKF, NA DBA BANK OF OKLAHOMA




By:    _______________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


Schedule 1
TO FORM OF JOINDER AGREEMENT


[Chief Executive Office, Tax Identification Number, Organization Identification
Number
and Chief Place of Business]




 
 

--------------------------------------------------------------------------------

 


Schedule 2
TO FORM OF JOINDER AGREEMENT


[Name Changes, Mergers, Consolidations, Other Structural Changes and Tradenames]






 
 




 
 

--------------------------------------------------------------------------------

 


Exhibit G


FORM OF PLEDGE AGREEMENT
 
AMENDED AND RESTATED SECURITIES ACCOUNT PLEDGE AND COLLATERAL MAINTENANCE
AGREEMENT


THIS AMENDED AND RESTATED SECURITIES ACCOUNT PLEDGE AND COLLATERAL MAINTENANCE
AGREEMENT (this "Agreement") is made as of February 3, 2012, by THE MONARCH
CEMENT COMPANY, a Kansas corporation ("Pledgor"), in favor of BOKF, NA dba BANK
OF OKLAHOMA, a national banking association ("Secured Party").
 
RECITALS
 
A.           Concurrently with the execution and delivery of this Agreement,
Pledgor is entering into that certain Amended and Restated Credit Agreement of
even date herewith (as it may be amended, modified, supplemented or restated
from time to time, the "Credit Agreement"), among Pledgor, the Subsidiaries of
Pledgor named therein (together with Pledgor, collectively, the "Borrowers"),
and Secured Party.  Pursuant to the Credit Agreement, the Lender has agreed to
renew and continue a revolving credit facility and a term loan in favor of the
Borrowers in the aggregate principal amount of $24,043,690.18.
 
B.           It is a condition precedent to the closing of the Credit Agreement
that Pledgor execute and deliver this Agreement.


NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Lender to extend credit to Pledgor under the Credit
Agreement, Pledgor hereby covenants and agrees with Secured Party as follows:


ARTICLE I
DEFINITIONS
 
1.01           Terms Defined in Credit Agreement. Capitalized terms used herein
and not otherwise defined have the respective meanings assigned to them in the
Credit Agreement.
 
1.02           Certain Definitions. The following terms have the meanings
indicated below (unless the context otherwise requires):
 
"Account Value" means, as of any determination date, the fair market value of
the Pledged Securities and other assets held in the Pledged Account, as
reflected in any account statement or other statement provided by Securities
Intermediary.
 
"Collateral" means and includes (i) the Pledged Account, (ii) the Pledged
Securities, (iii) all cash and cash equivalents, including money market deposit
accounts, money market mutual
 
 
 

--------------------------------------------------------------------------------

 


funds, overnight "sweep" investment funds, deposit accounts and certificates of
deposit, from time to time held or carried in or credited to the Pledged
Account, (iv) all security entitlements from time to time relating to or
credited to the Pledged Account, and (v) all Proceeds of the foregoing.
 
"Control Agreement" means that certain Control Agreement and Acknowledgment of
Pledge and Security Interest dated January 21, 2011, entered into by and among
Pledgor, Secured Party and Securities Intermediary, as the same may (with
Secured Party's consent) be amended, modified or restated from time to time.
 
"Eligible Securities" means (i) equity securities issued by the issuers and of
the same classification and type as the equity securities currently held in the
Pledged Account, as listed in Schedule I hereto, and (ii) other readily
marketable securities selected by Pledgor and acceptable to Secured Party in its
sole and absolute discretion.
 
"Minimum Balance" means, at any time, the sum of $14,000,000 less the net
proceeds of any amounts withdrawn from the Pledged Account and applied in
reduction of the Obligations.
 
"Pledged Account" means the securities account (investment account) maintained
by Pledgor with Securities Intermediary and currently identified as Account #
4NC-632631 (or any successor securities account into which the securities,
security entitlements, financial assets, investment property, cash, cash
equivalents or other items from time to time held or carried in or credited to
the Pledged Account may be transferred).
 
"Pledged Securities" means (i) the securities that are currently held in the
Pledged Account, as more fully described on Schedule I attached hereto, and (ii)
all other securities, financial assets and other investment property from time
to time held or carried in the Pledged Account, including securities acquired
upon the reinvestment from time to time of the Proceeds of the sale, transfer or
other disposition of any securities held in the Pledged Account.
 
"Proceeds" means and includes (i) all interest, cash dividends and other
earnings from time to time credited to the Pledged Account or otherwise paid or
payable with respect to the Pledged Securities, (ii) all other amounts at any
time paid or payable to Pledgor on account of the Pledged Account or the Pledged
Securities or any sale, transfer or other disposition thereof, including in-kind
distributions and liquidating distributions, (iii) all securities received as a
result of stock dividends, stock splits, mergers, consolidations,
recapitalizations and the like, and (iv) all other property constituting
proceeds within the meaning assigned to that term under the UCC.
 
"Securities Intermediary" means BOSC, Inc., having a place of business and
mailing address at Bank of Oklahoma Tower-Plaza SE, PO Box 2300, Tulsa, OK
74192, and its successors and assigns.
 
"UCC" means Articles 1 and 9 of the Uniform Commercial Code as adopted and in
effect in the State of Oklahoma.
 
1.03           Terms Defined in UCC. Terms used herein that are defined in the
UCC have the respective meanings set forth therein.
 
2
 
 

--------------------------------------------------------------------------------

 


1.04           Construction. The following rules of construction shall apply,
unless elsewhere specifically indicated to the contrary: (a) all terms defined
herein in the singular shall include the plural, as the context requires, and
vice-versa; (b) pronouns stated in the neuter gender shall include the
masculine, the feminine, and the neuter genders; (c) the term "or" is not
exclusive; (d) the term "including" (or any form thereof) shall not be limiting
or exclusive; (e) all references herein to Sections are references to the
several Sections of this Agreement; and (f) all references herein to exhibits
and schedules are references to exhibits or schedules attached to this
Agreement.
 
ARTICLE II
GRANT OF SECURITY INTEREST
 
2.01           Grant of Security Interest. To secure the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations (which term includes, without
limitation, all Obligations from time to time evidenced by the Notes and all
other Obligations of Pledgor to Secured Party arising under or in connection
with the Credit Agreement, this Agreement or any other Loan Documents), Pledgor
hereby pledges and continues in favor of Secured Party, and does hereby grant
and reaffirm in favor of Secured Party, a continuing first priority security
interest in and to, the Collateral.
 
2.02           Perfection; Control. In order to provide Secured Party with the
benefit of a first priority, perfected security interest in the Collateral,
Pledgor (i) authorizes Secured Party to file one or more financing statements
covering the Collateral in the appropriate UCC filing offices, (ii) reaffirms
the Control Agreement with Securities Intermediary granting Secured Party
control of the Pledged Account, and (iii) agrees from time to time to promptly
execute and deliver all further instruments and documents, and take all further
actions, that may be necessary, or that Secured Party may reasonably request, in
order to continue, perfect and protect the security interest granted hereby.
 
ARTICLE III
AGREEMENTS WITH RESPECT TO THE PLEDGED ACCOUNT
 
3.01           Trading in the Pledged Account. Pledgor shall be authorized to
trade in the Pledged Account and to sell, transfer or otherwise dispose of any
securities carried in the Pledged Account, provided that the Proceeds of any
such sale, transfer or other disposition are reinvested exclusively in Eligible
Securities or retained in the Pledged Account in cash or cash equivalents,
including certificates of deposit, money market deposit accounts, money market
mutual funds, overnight "sweep" investment funds and deposit accounts.
 
3.02           Withdrawals. Pledgor shall not make any withdrawals or transfers
from the Pledged Account, except that Pledgor shall be permitted to make
withdrawals from the Pledged Account if the proceeds thereof are paid to Secured
Party and applied in reduction of the Obligations.
 
3.03           Investments of Cash. Any cash credited to the Pledged Account may
be invested by Securities Intermediary in certificates of deposit, money market
deposit accounts, money market mutual funds, overnight "sweep" investment funds
and/or bank deposit accounts on
 
3
 
 

--------------------------------------------------------------------------------

 


condition that (i) Pledgor shall not make (or have the ability to make) any
direct withdrawals from any such accounts or funds, (ii) such accounts or funds
shall not provide a check-writing feature, and (iii) all such accounts and
funds, and all interests therein, shall remain a part of the applicable Pledged
Account.
 
3.04           Collateral Maintenance. Pledgor shall own and maintain in the
Pledged Account at all times Eligible Securities which, together with the cash
and cash equivalents credited to the Pledged Account, have an Account Value that
is greater than or equal to the Minimum Balance.
 
3.05           Loans from Securities Intermediary. Pledgor shall not obtain or
have outstanding at any time any margin loans or other extensions of credit
secured by any of the assets carried in any of the Pledged Account.
 
3.06            Control Agreement. Pledgor shall maintain the Pledged Account in
strict accordance with the terms of the Control Agreement, the terms of which
are incorporated herein by this reference.
 
3.07           Monthly Statements. Pledgor shall cause Securities Intermediary
to furnish to Secured Party, within ten Business Days following the end of each
calendar month, a statement of Pledged Account as of the last day of such month.
 
3.08           "Financial Assets" Election. The parties agree that each item of
property (whether investment property, financial asset, security, instrument,
cash or other property) credited to the Pledged Account shall be treated as a
"financial asset" within the meaning of Sections 8-102(a)(9) and 8-103 of the
UCC.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Pledgor hereby represents and warrants to Secured Party that:


4.01           Ownership Free of Encumbrances. Pledgor is and will remain the
sole legal and beneficial owner of the Collateral, free and clear of any
security interests, liens, encumbrances, restrictions, rights of first refusal,
adverse claims or conflicting rights whatsoever, except the security interest
created hereby and except for broker's liens in favor of Securities Intermediary
for normal brokerage commissions and service fees. The Pledged Securities from
time to time held in the Pledged Account are not and will not at any time be
subject to any voting agreement, voting trust, shareholder agreement, buy/sell
agreement or other similar agreement or arrangement. Pledgor will defend the
Collateral against all claims and demands of all persons at any time claiming
the Collateral or any interest therein. At no time shall any other Person have
any security interest in the Pledged Account.
 
4.02           Authorization. Pledgor has full power and authority to execute
and deliver this Agreement. Neither the execution and delivery of this Agreement
by Pledgor nor the performance of the terms and conditions contained herein are
subject to the approval or consent of any third party. This Agreement
constitutes the valid and legally binding obligation of Pledgor, enforceable in
accordance with its terms.
 
4
 
 

--------------------------------------------------------------------------------

 


4.03           Conflicting Agreements and Restrictions. Neither the execution
and delivery of this Agreement by Pledgor nor the performance of the terms and
conditions contained herein will conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of any agreement, instrument, undertaking, judgment, decree, order
or injunction to which Pledgor is subject.
 
4.04           Nature of Account. The Pledged Account is a "securities account"
within the meaning of Section 8-501 of the UCC.
 
4.05           Initial Pledged Securities. Schedule I attached hereto is a true
and correct list of the Pledged Securities held in the Pledged Account as of the
date hereof.
 
ARTICLE V
COVENANTS
 
Pledgor covenants and agrees with Secured Party that from the date hereof until
payment in full of the Obligations:


5.01           Disposition of Collateral. Pledgor will not (i) offer, sell,
transfer, assign, dispose of or grant any option with respect to the Collateral,
except as permitted by Section 3.1 or Section 3.2 hereof, (ii) create or suffer
to exist any lien, security interest, option or other charge or encumbrance upon
or with respect to the Collateral, except for the security interest created
hereby and except for broker's liens in favor of Securities Intermediary for
normal brokerage commissions and service fees, or (iii) enter into any voting
agreement, voting trust, shareholder agreement, buy/sell agreement or other
similar agreement or arrangement with respect to the Collateral.
 
5.02           Voting Rights. Unless an Event of Default shall have occurred and
be continuing, Pledgor will be entitled to vote the Pledged Securities and to
give consents, waivers and ratifications in respect of the Pledged Securities;
provided, however, that no vote shall be cast, or consent, waiver or
ratification given or action taken which would impair the value of the
Collateral or be inconsistent with or violate any provision of this Agreement or
the Credit Agreement.
 
5.03           Compliance with Federal Reserve Board Regulations. Upon the
request of Secured Party, Pledgor will complete, execute and deliver to Secured
Party a "Purpose Statement" (Form U-1) pursuant to Regulation U of the Board of
Governors of the Federal Reserve System. No part of the proceeds of any loans
included in the Obligations will be used, and no part of any loan repaid or to
be repaid with the proceeds of any such loan was or will be used, directly or
indirectly, for the purpose of purchasing or carrying any "margin security" or
"margin stock" within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.
 
5.04           Relocation of Chief Executive Office. Pledgor will immediately
notify Secured Party of any change in the location of its chief executive
office.
 
5
 
 

--------------------------------------------------------------------------------

 


ARTICLE VI
REMEDIES
 
6.01           Sale of Collateral. Upon the occurrence of any Event of Default
and at any time thereafter during the continuation thereof, (i) Secured Party
shall have and may exercise any of the remedies provided in the Credit
Agreement, without further notice to Pledgor, and (ii) Secured Party shall have
and may exercise any one or more of the following rights and remedies:
 
(a)           Deliver instructions pursuant to the Control Agreement (it being
understood that Secured Party will not deliver any such instructions prior to
the occurrence of an Event of Default).


(b)           Direct Securities Intermediary to transfer, sell, redeem, close
open trades or otherwise liquidate the Pledged Account and any or all shares of
Pledged Securities held or carried therein, and to pay the Proceeds thereof to
Secured Party for application to the outstanding Obligations.


(c)           Sell, lease or otherwise dispose of the Collateral at private or
public sale, in bulk or in parcels and, where permitted by law, without having
the Collateral present at the place of sale. Unless Pledgor has signed a
statement (after the occurrence of an Event of Default) renouncing or modifying
Pledgor's right to notice, Secured Party will give Pledgor reasonable notice of
the time and place of any public sale or other disposition thereof or the time
after which any private sale or other disposition thereof is to be made. The
requirements of reasonable notice shall be met if such notice is given to
Pledgor at least ten Business Days before the time of any such sale or
disposition. Secured Party shall not be obligated to make any such sale pursuant
to any such notice. Secured Party may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the same may be so adjourned. Pledgor
acknowledges that the Securities Act of 1933, as amended, and certain other
federal and state laws or regulations may constitute legal restrictions or
limitations upon Secured Party in any attempts to dispose of any portion of the
Collateral which constitutes securities and the enforcement by Secured Party of
its rights and remedies with respect thereto. Secured Party is authorized, but
shall in no event be obligated, to sell or dispose of any portion of the
Collateral which constitutes securities at a private sale subject to investment
letter or in any other manner which would not require the sale of the Collateral
or any portion thereof to be registered in accordance with the Securities Act of
1933, the rules and regulations promulgated thereunder, or under any other
securities laws or regulations, and Secured Party is authorized to take such
action, give such notice, obtain such consents and do such things as it may deem
necessary and appropriate in connection with any such private sale or
disposition.


(d)           Recover from Pledgor an amount equal to all costs, expenses and
attorney’s fees incurred by Secured Party in connection with the exercise of the
rights contained or referred to herein, together with interest on such sums at
the Default Rate applicable to the Notes from time to time.
 
6
 
 

--------------------------------------------------------------------------------

 


6.02           Earnings. Upon the occurrence and during the continuation of any
Event of Default, all interest, cash dividends and other earnings on the Pledged
Account shall be paid over to Secured Party to be held by it as additional
collateral security for the Obligations, and Secured Party may give notice to
Securities Intermediary that all such earnings are to be paid directly to
Secured Party.
 
6.03           Limitation. Notwithstanding any other provision of this
Agreement, the maximum amount that Secured Party may realize from the Pledged
Account following the occurrence of any Event of Default will be an amount equal
to the sum of (i) the amount of the Obligations outstanding as of the date of
such Event of Default and (ii) interest, fees and collection costs accruing or
incurred from and after the date of such Event of Default.
 
6.04           Secured Party's Satisfaction of Pledgor's Obligations. Upon any
failure by Pledgor to perform any of its obligations hereunder, Secured Party
may, but shall not be obligated to, satisfy or cure such obligation, and Pledgor
will from time to time within five days after a request made by Secured Party
reimburse Secured Party for all amounts expended, advanced or incurred by
Secured Party in connection with such payment, cure or satisfaction, together
with interest on such sums at the Default Rate.
 
ARTICLE VII
MISCELLANEOUS
 
7.01           Amendment; Entire Agreement. This Agreement may not be amended,
modified or supplemented, except by an agreement in writing signed by the party
or parties against whom enforcement of any waiver, change, amendment,
modification or discharge is sought. This Agreement constitutes the entire
agreement of the parties hereto with respect to the matters dealt with herein.
 
7.02           Notices. All notices, requests and other communications to either
party hereunder shall be made in accordance with Section 11.02 of the Credit
Agreement.
 
7.03           Waivers; Consents. Pledgor hereby (i) consents to any and all
extensions, renewals, increases, modifications, rearrangements and
consolidations of the Obligations, (ii) consents to the addition, release or
substitution of any person other than Pledgor liable on any portion of the
Obligations, (iii) waives all demands and notices of any action taken by Secured
Party pursuant to the Credit Agreement or in connection with the Obligations,
and (iv) waives any indulgence by Secured Party.
 
7.04           Survival of Representations and Warranties. All representations
and warranties of Pledgor contained herein or made in writing by Pledgor in
connection herewith shall continue and shall survive the execution and delivery
of this Agreement.
 
7.05           Successors and Assigns. All covenants and agreements in this
Agreement made by Pledgor and Secured Party shall inure to the benefit of and
shall be binding upon Secured Party and Pledgor and their respective successors
and assigns, whether so expressed or not.
 
7.06           Descriptive Headings. The descriptive headings of the Sections of
this Agreement are inserted for convenience only and do not constitute a part of
the Agreement.
 
7
 
 

--------------------------------------------------------------------------------

 


7.07           GOVERNING LAW. THIS AGREEMENT IS EXECUTED AND DELIVERED IN THE
STATE OF OKLAHOMA AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
OKLAHOMA, WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.
 
7.08           Severability. In the event any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof.
 
7.09           Preservation of Collateral. To the extent any Collateral should
hereafter be delivered into the physical custody, possession or safekeeping of
Secured Party, Secured Party's sole duty with respect to such the custody,
possession and safekeeping shall be to deal with it in the same manner as
Secured Party deals with similar property for its own account. Neither Secured
Party nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the
Collateral, or for any delay in doing so, or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of Pledgor or
otherwise.
 
7.10           No Waiver by Secured Party. Secured Party shall not by any act
(except by a written instrument), delay, indulgence, omission, or otherwise, be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default, or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of Secured Party,
any right, power, or privilege hereunder, shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof, or the exercise of any other
right, power or privilege. A waiver by Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Secured Party would otherwise have on any future occasion.
 
7.11           Financing Statements. A carbon, photographic or other
reproduction of this instrument or any financing statement in connection
herewith shall be sufficient as a financing statement for any and all purposes.
 
7.12           SUBMISSION TO JURISDICTION.  FOR PURPOSES OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, PLEDGOR HEREBY IRREVOCABLY AND EXPRESSLY AGREES TO SUBMITS AND
CONSENTS, FOR ITSELF AND THE COLLATERAL, TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA AND THE OKLAHOMA
STATE DISTRICT COURT IN AND FOR THE DISTRICT OF TULSA COUNTY
 
7.13           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
 
8
 
 

--------------------------------------------------------------------------------

 


OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
SECURED PARTY OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.13.
 
7.14           Amendment and Restatement.  This Agreement amends, restates in
its entirety and supersedes, and continues without interruption the security
interest created under, that certain Commercial Pledge and Security Agreement
dated January 21, 2011, executed by Pledgor in favor of Secured Party.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES APPEAR ON FOLLOWING PAGE.]
 
 
 


9

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Pledgor has executed and delivered this Agreement effective
as of the date first above written.


THE MONARCH CEMENT COMPANY,
a Kansas corporation




By:     /s/ Walter H. Wulf,
Jr.                                                                                        
Name: Walter H. Wulf, Jr.
Title: President and Chairman of the Board
 
 
 
 
 








 
Signature Page to
Amended and Restated Securities Account Pledge and
Collateral Maintenance Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Identification of Initial Pledged Securities
 


1.           CVR Energy, Inc. (CVI)
 
2.           Eagle Materials Inc. (EXP)
 
3.           Texas Industries, Inc. (TXI)
 
4.           Vulcan Materials Company (VMC)






 


 
 

--------------------------------------------------------------------------------

 
 
CLOSING CERTIFICATE
 
 
 
This Certificate is delivered pursuant to Section 7.01(e) of that certain
Amended and Restated Credit Agreement dated as of February 3, 2012 (as amended
or modified from time to time, the "Credit Agreement"), between THE MONARCH
CEMENT COMPANY, a Kansas corporation, BEAVER LAKE CONCRETE, INC., an Arkansas
corporation, CAPITOL CONCRETE PRODUCTS COMPANY, INC., a Kansas corporation, CITY
WIDE CONSTRUCTION PRODUCTS CO., a Missouri corporation, CONCRETE ENTERPRISES,
INC., a Kansas corporation, CONCRETE MATERIALS, INC., a Kansas corporation,
DODGE CITY CONCRETE, INC., a Kansas corporation, JOPLIN CONCRETE COMPANY, INC.,
a Missouri corporation, KANSAS SAND AND CONCRETE, INC., a Kansas corporation,
KAY CONCRETE MATERIALS CO., a Missouri corporation, MONARCH CEMENT OF IOWA,
INC., an Iowa corporation, SALINA CONCRETE PRODUCTS, INCORPORATED, a Kansas
corporation, SPRINGFIELD READY MIX CO., a Missouri corporation, and TULSA
DYNASPAN, INC., an Oklahoma corporation (collectively, the "Borrowers"), and
BOKF, NA dba Bank of Oklahoma. Unless the context otherwise requires,
capitalized terms used in this Certificate or in any of the attachments hereto
and not otherwise defined herein have the respective meanings assigned to them
in the Credit Agreement.
 
 
The undersigned, being the duly elected and acting President and/or Chairman of
the Board of each of the Borrowers, DOES HEREBY CERTIFY THAT:
 
1. All representations and warranties of the Borrowers contained in the Credit
Agreement are true and correct in all material respects.
 
2. No Default or Event of Default exists, or would result from the transactions
contemplated by the Credit Agreement.
 
3. The Borrowers have performed and complied with all agreements and conditions
required to be performed and complied with by it on or prior to the date hereof
pursuant to the Credit Agreement, including, without limitation, all of the
conditions contained in Section 7.01 and Sections 7.02(a) and (b) of the Credit
Agreement.
 
IN WITNESS WHEREOF, I have hereunto set my hand this 3rd day of February, 2012.
 
 
 
     /s/   Walter H. Wulf,
Jr.                                                              
Walter H. Wulf, Jr., President and Chairman of the Board